       Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 1 of 90




             IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF NEW YORK
STATE OF NEW YORK, at al.

Plaintiffs,
                                          Civil Action No. 1:20-cv-05770-JMF
  v.

DONALD J. TRUMP, in his official
capacity as President of the United
States, et al.

Defendants.

NEW YORK IMMIGRATION
COALITION, MAKE THE ROAD NEW
YORK, CASA, AMERICAN-ARAB ANTI- Civil Action No. 1:20-cv-05781-JMF
DISCRIMINATION COMMITTEE, ADC
RESEARCH INSTITUTE, FIEL HOUSTON
INC., and AHRI FOR JUSTICE

Plaintiffs,

  v.

DONALD J. TRUMP, in his official
capacity as President of the United
States,

UNITED STATES DEPARTMENT OF
COMMERCE;

WILBUR L. ROSS, JR., in his official
capacity as Secretary of Commerce,

BUREAU OF THE CENSUS, an agency
within the United States Department of
Commerce; and

STEVEN DILLINGHAM, in his official
capacity as Director of the U.S. Census
Bureau,

Defendants.

              NYIC PLAINTIFFS’ FIRST AMENDED COMPLAINT
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 2 of 90




       1. This action challenges President Trump’s lawless attempt to exclude

undocumented immigrants from the “persons” who must be counted in the census for

purposes of apportioning congressional seats to states. This xenophobic effort to deny

the basic humanity of undocumented immigrants violates Article I’s mandate to count all

“persons” in the census, and the Fourteenth Amendment’s requirement that

“Representatives shall be apportioned among the several States according to their

respective numbers, counting the whole number of persons in each State . . . .” (emphasis

added). These words leave no room for doubt: they expressly mandate counting “the

whole number of persons” living in the United States for purposes of congressional

apportionment. As the Supreme Court held just four years ago, “the Fourteenth

Amendment calls for the apportionment of congressional districts based on total

population,” including all non-citizens living in the United States, regardless of legal

status. Evenwel v. Abbott, 136 S. Ct. 1120, 1129 (2016).

       2. Indeed, this Court has already held that “[b]y its terms . . . the Constitution

mandates that every ten years the federal government endeavor to count every single

person residing in the United States, whether citizen or noncitizen, whether living here

with legal status or without,” and “[t]he population count derived from that effort is used

. . . to apportion Representatives among the states.” New York v. Dep’t of Commerce,

351 F. Supp. 3d 502, 514 (S.D.N.Y. 2019) (emphases added).

       3. Despite this exceedingly clear constitutional command and binding Supreme

Court precedent, on July 21, 2020, Defendant Trump issued a Presidential Memorandum

addressed to Defendant Commerce Secretary Wilbur Ross titled, “Excluding Illegal

Aliens From the Apportionment Base Following the 2020 Census” (the “Memorandum”).


                                              2
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 3 of 90




The Memorandum purports to declare—for the first time in our nation’s history—that it

is “the policy of the United States to exclude from the apportionment base aliens who are

not in a lawful immigration status under the Immigration and Nationality Act, as

amended (8 U.S.C. 1101 et seq.).” In other words, the Memorandum directs Secretary

Ross: do not count undocumented immigrants at all for purposes of congressional

apportionment.1

          4. Rarely does any government actor, much less the President of the United

States, so openly and obviously violate the Constitution. The Fourteenth Amendment

mandates “counting the whole number of persons” for congressional apportionment. As

the Supreme Court reaffirmed nearly four decades ago, an undocumented individual

living in the United States “is surely ‘a person’ in any ordinary sense of that term,”

“[w]hatever his status under the immigration laws.” Plyler v. Doe, 457 U.S. 202, 210

(1982). The President cannot change the fact that undocumented individuals are human

beings.

          5. The new “policy” also breaks an uninterrupted line of history: every decennial

census in our nation’s history has included every person who lives in the United States,



1
  The Memorandum appears to potentially exclude both those with no form of status
whatsoever as well as those currently authorized to remain and work in the U.S., such as
holders of Deferred Action for Childhood Arrivals, who are nonetheless not “in lawful
status under the Immigration and Nationality Act.” See Regents of the Univ. of
California v. U.S. Dep’t of Homeland Sec., 908 F.3d 476, 487 (9th Cir. 2018) (“recipients
of deferred action enjoy no formal immigration status”) (quotations omitted), rev’d in
part, vacated in part sub nom. Dep’t of Homeland Sec. v. Regents of the Univ. of
California, 140 S. Ct. 1891 (2020); Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401, 412
(E.D.N.Y. 2018) (“Deferred action does not . . . confer lawful immigration status”),
vacated and remanded sub nom. Dep’t of Homeland Sec. v. Regents of the Univ. of
California, 140 S. Ct. 1891 (2020). For the sake of consistency, Plaintiffs refer to all
those excluded here as “undocumented.”

                                              3
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 4 of 90




regardless of citizenship or immigration status, for purposes of apportioning

congressional representation. Defendant Trump’s new policy set forth in the

Memorandum therefore not only violates the plain and unequivocal text of Section 2 of

the Fourteenth Amendment and related Supreme Court precedent, it also departs from

hundreds of years of consistent census practice.

       6.    In addition to contravening the plain text of the Constitution, Supreme Court

precedent, and an unbroken line of historical practice, the policy conflicts with the

Department of Justice’s own longstanding position—asserted repeatedly over decades in

litigation in courts around this country, including to this Court in 2018—that

undocumented immigrants are “persons” who must be counted in the decennial census

and apportionment calculations. The Administration’s own lawyers have made clear that

the policy is unconstitutional.

       7. The new policy is a discriminatory attack on immigrants and immigrant

communities, and particularly immigrant communities of color. It is intended to erase

these individuals and communities, and to send the message that they do not count.

Indeed, whereas the original Apportionment Clause in Article I, Section 2 infamously

discounted enslaved Black Americans as three-fifths of a person for purposes of

congressional apportionment, the Memorandum raises this numerical dehumanization to

a new level: not three-fifths, but zero.

       8. In practical terms, the policy will result in states such as California, Texas,

and New York receiving fewer congressional districts and Electoral College votes,

diluting the political power of the residents of these states. The policy will also deplete

federal resources from states and localities with substantial immigrant populations. The


                                              4
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 5 of 90




policy is rank discrimination on the basis of national origin, race, and ethnicity in

violation of the Equal Protection and Due Process guarantees of the Fifth Amendment.

       9. The effects of the new policy will cascade beyond the exclusion of

undocumented immigrants from the census count. It is no coincidence that the

Memorandum was unveiled shortly before the Census Bureau was scheduled to

commence non-response follow up (“NRFU”) field operations to identify persons who

have not yet responded to the census. The new policy of excluding undocumented

immigrants from the census conveys a xenophobic message aimed at suppressing census

participation from households containing immigrants and noncitizens. Unless enjoined,

the policy undoubtedly will undermine the effectiveness of the Census Bureau’s

operations and deter members of immigrant communities—including undocumented

immigrants, noncitizen immigrants with legal status, and United States citizens—from

participating in the census.

       10. Time is of the essence—due in large part to the actions of Defendants.

Although the Census Bureau had submitted an emergency request to Congress to extend

the deadline to report census results, and had scheduled in-person NRFU to take place

between August 11 and October 31,2 the Defendant Census Bureau Director Steven

Dillingham recently announced that the Bureau will end field collection a month

earlier—by September 30—and that “[s]elf-response options will also close on that




2
 Michael Wines, Knocked Off Track by Coronavirus, Census Announces Delay in 2020
Count, N.Y. Times (Apr. 13, 2020), https://www.nytimes.com/2020/04/13/us/census-
coronavirus-delay.html.

                                              5
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 6 of 90




date.”3 Media reports indicate that this shift is thought to be due to pressure from

officials in the White House.4 The 2020 census thus now faces a crisis of Defendants’

own making: Defendants have wholly undermined NRFU and non-governmental census

outreach efforts in immigrant communities, while cutting short the window for those

efforts. This policy must be enjoined as soon as possible, as each day of census outreach

that is undermined by the policy constitutes incremental irreparable harm to the accuracy

of the Enumeration, and to Plaintiffs and immigrant communities around the country.

       11. The new policy also violates a panoply of other constitutional and statutory

prohibitions, including constitutional separation of powers, the Census Act, and the

Administrative Procedure Act. In particular, because the Government currently lacks a

headcount of the undocumented population, the only way to effectuate the policy will be

through the use of statistical sampling in violation of 13 U.S.C. § 195. Consideration of

this action therefore “shall be heard and determined by a district court of three judges in

accordance with section 2284 of title 28, United States Code.” Pub. L. No. 105-119, §

209(b), 111 Stat. 2440, 2481 (1997) (13 U.S.C. § 141 note(e)(1)).

       12. This is not Defendant Trump’s first attempt to weaponize the census to

attack immigrant communities. Last year, the Supreme Court affirmed that the

administration’s effort to add a citizenship question to the 2020 decennial census would



3
 U.S. Census Bureau, Statement from U.S. Census Bureau Director Steven Dillingham:
Delivering a Complete and Accurate 2020 Census Count (Aug. 3, 2020),
https://www.census.gov/newsroom/press-releases/2020/delivering-complete-accurate-
count.html.
4
 Hansi Lo Wang, Census Door Knocking Cut a Month Short Amid Pressure to Finish
Count, N.P.R. (July 31, 2020), https://www.npr.org/2020/07/30/896656747/when-does-
census-counting-end-bureau-sends-alarming-mixed-signals.

                                             6
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 7 of 90




reduce census responses among non-citizen households, and held that Defendant Ross’s

publicly-stated rationale—purportedly to help enforce the Voting Rights Act—was

“contrived.” Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2565-66, 2575 (2019).

       13. In issuing the Memorandum, Defendant Trump has now confessed the real

reason behind that failed effort: to delete undocumented immigrants from the decennial

enumeration altogether, and to exclude them categorically from the very concept of

personhood in the Constitution. Among its many cynical motivations, the President’s

new policy is an obvious attempt to evade the consequences of the Supreme Court’s

decision and the permanent injunction issued by the district court in the citizenship

question litigation. See Dep’t of Commerce, 139 S. Ct. 2551; Order, New York v. Dep’t

of Commerce, No. 18-CV-2921, ECF No. 634 (S.D.N.Y. July 16, 2019).

       14. Plaintiffs therefore request declaratory, injunctive, and/or mandamus relief to

prohibit Defendants from excluding undocumented immigrants from the population count

used to apportion the House of Representatives.

                            JURISDICTION AND VENUE

       15. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1346(a), and 28 U.S.C. § 1361.

       16. Plaintiffs request the convening of a three-judge court pursuant to 28 U.S.C. §

2284; Pub. L. No. 105-119, § 209(b), 111 Stat. 2440, 2481 (1997) (13 U.S.C. § 141

note(e)(1)); 13 U.S.C. § 195.

       17. Venue is proper in this judicial district under 28 U.S.C. § 1391(e).

       18. This Court has the authority to issue declaratory and injunctive relief pursuant

to 28 U.S.C. § 2201 and 28 U.S.C. § 2202.


                                             7
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 8 of 90




                                        PARTIES

       A. Plaintiffs

               1. The New York Immigration Coalition

       19. The New York Immigration Coalition (“NYIC”) is an umbrella policy and

advocacy organization for more than 200 groups in New York State, representing the

collective interests of New York’s diverse immigrant communities and organizations. It

has its principal place of business at 131 West 33rd St, New York, NY 10001.

       20. NYIC’s mission is to unite immigrants, members, and allies so that all New

Yorkers can thrive. It envisions a New York State that is stronger because all people are

welcome, treated fairly, and given the chance to pursue their dreams. NYIC pursues

solutions to advance the interests of New York’s diverse immigrant communities and

advocates for laws, policies, and programs that lead to justice and opportunity for all

immigrant groups. It seeks to build the power of immigrants and the organizations that

serve them to ensure their sustainability, improve people’s lives, and strengthen New

York State.

       21. NYIC’s 200-plus members are dues-paying, 501(c)(3), nonprofit

organizations that are committed to advancing work on immigrant justice, empowerment,

and integration. NYIC’s members are located throughout New York State and beyond.

These member groups include grassroots community groups, social services providers,

large-scale labor and academic institutions, and organizations working in economic,

social, and racial justice. A number of NYIC’s member organizations receive funding

from a variety of local, state, and federal government sources to carry out social service,




                                             8
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 9 of 90




health, and education programs. Many of these organizations receive governmental

funding that is directly tied to the decennial census.

       22. New York is likely to lose at least one House seat during the post-2020

decennial census apportionment process as a result of the exclusion of undocumented

immigrants from the apportionment base. NYIC member organizations will lose political

power because of New York’s loss of at least one seat in the House of Representatives.

       23. The exclusion of undocumented immigrants from the census base count will

very likely reduce the amount of federal funds that are distributed to the states and

localities where Latinos, Asian-Americans, Arab-Americans, and other immigrant

communities of color constitute significant portions of the population. This will injure a

number of NYIC’s member organizations that receive funding to carry out social service,

health, and education programs in these areas.

       24. As an organization, NYIC has an ongoing commitment to promoting

engagement in the decennial census among individuals served by its member

organizations. For the 2020 decennial census, NYIC has and will continue to invest

resources in Get Out the Count efforts through robust advocacy, outreach, and mass

educational forums.

       25. The census is ongoing, with the Census Bureau’s NRFU just getting started.5

NYIC plans to continue its Get Out the Count efforts during this NRFU. In its extensive

decennial census outreach, NYIC will now face a much more difficult environment due




5
 U.S. Census Bureau, 2020 Census: Nonresponse Followup,
https://www.census.gov/newsroom/press-kits/2020/nonresponse-followup.html (June 19,
2020).

                                              9
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 10 of 90




to the perception among New York undocumented immigrants that they no longer need

to complete the census now that undocumented immigrants are being excluded from the

apportionment, as well as immigrant communities’ heightened fear of interacting with

government workers that this new policy will cause. This fear extends not only to

undocumented immigrants, but also to family and household members of undocumented

immigrants who will be concerned that participating might endanger their loved ones.

       26. Because of the heightened fear and suspicion created by the decision to

exclude undocumented immigrants from the apportionment count, as well as confusion

among undocumented communities about whether they need to or should fill out the

census in light of the Memorandum, NYIC will be forced to expend additional resources

on their outreach efforts to try to reduce the negative impact of the Memorandum on the

response rate in the immigrant communities they serve, particularly to undocumented

immigrant communities. Staff time and other resources devoted to NYIC’s Get Out the

Count efforts will be diverted to communications to combat fear and disinformation

resulting from the Memorandum. Moreover, NYIC has already, and will continue to,

divert resources from its other organizational priorities, including its work on health care

and language access issues, to address these concerns about decreased census

participation.

                 2. Make the Road New York

       27. Plaintiff Make the Road New York (“Make the Road New York”) is a

nonprofit membership organization with offices and service centers in Brooklyn, Queens,

Staten Island, Suffolk County, and White Plains.




                                             10
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 11 of 90




       28. Make the Road New York’s mission is to build the power of immigrant and

working-class communities to achieve dignity and justice. To achieve this mission, they

engage in four core strategies: Legal and Survival Services, Transformative Education,

Community Organizing and Policy Innovation.

       29. Make the Road New York has more than 22,000 members who reside in New

York City, Long Island and Westchester County. These members lead multiple

organizing committees across numerous issues and program areas of concern to the

organization. Members take on leadership roles in the campaigns, determine priorities,

and elect the representatives who comprise most of the Board of Directors.

       30. The apportionment resulting from the exclusion of undocumented immigrants

from the apportionment base will likely deprive New York of at least one seat in the

House of Representatives, diminishing the political and voting power and influence, and

thus injuring, Make the Road members who live in New York.

       31. The exclusion of undocumented immigrants from the census base count will

very likely reduce the amount of federal funds that are distributed to states and localities

where Latinos, Asian-Americans, Arab-Americans, and other immigrant communities of

color constitute significant portions of the population.

       32. Make the Road New York members include individuals who do not have

lawful immigration status and as a result of the Memorandum will not be counted for

apportionment of Congressional seats. Make the Road New York members also reside in

states and localities where immigrant communities of color constitute significant portions

of the population, including New York City and suburban areas outside of New York

City. Its members in these jurisdictions rely on a number of government services whose


                                             11
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 12 of 90




funding is allocated based on population and demographics determined by the decennial

census. This includes parents with children enrolled in Title I schools, and drivers who

use the roads on a daily basis and thus depend on federal highway funds to perform their

jobs.

        33. Make the Road New York members will be deprived of funding to which they

would be entitled by a more complete census count.

        34. One of the many Make the Road members who will suffer injury due to the

exclusion of undocumented immigrants from the apportionment base is Perla Liberato.

Ms. Liberato is a resident of Queens County, NY, where she works as a Youth Organizer.

Because Ms. Liberato resides in New York State, she will lose political power because of

her state’s loss of representation in Congress.

        35. Another Make the Road member who will suffer injury due to the exclusion

of undocumented immigrants from the apportionment base is Yatziri Tovar. Ms. Tovar is

a resident of Bronx County, NY, and works as a media specialist. Because Ms. Tovar

resides in New York State, she will lose political power because of her state’s loss of

representation in Congress.

        36. Make the Road New York has an ongoing commitment to promoting

engagement in the decennial census among its members and constituents. For the 2020

decennial census, Make the Road New York is engaged in outreach and education work

and receiving outside funding to help support this work. This work includes, among

other things, general education programs, workshops for members, and person-to-person

outreach. Make the Road New York’s census outreach efforts have already contacted




                                             12
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 13 of 90




over 100,000 people and assisted over 7,500 people with completing the census

questionnaire.

       37. Make the Road New York will now face a much more difficult environment

due to its constituents’ heightened fear of interacting with government workers, which

will be increased by anti-immigrant actions such as the decision to exclude

undocumented immigrants from the apportionment base. This fear extends not only to

undocumented immigrants, but also to family and household members of undocumented

immigrants, who will be concerned that participating in the decennial census might

endanger their loved ones.

       38. Because of the heightened fear and suspicion created by the decision to

exclude undocumented immigrants from the apportionment base, as well as confusion

among undocumented communities about whether they need to or should fill out the

census in light of the Memorandum, Make the Road New York will be forced to expend

more resources on their decennial census outreach efforts to reduce the effect of this

policy change on the response rate in the immigrant communities of color it serves.

       39. Because of the need to increase the time and money spent on decennial census

outreach due to the fear and confusion generated by the Administration’s decision to

exclude undocumented immigrants from the apportionment base, Make the Road New

York will need to divert resources from other areas critical to its mission including civic

engagement and providing legal services.

                 3. CASA

       40. Plaintiff CASA is a nonprofit membership organization headquartered in

Langley Park, Maryland. It has offices in Maryland, Virginia and Pennsylvania. CASA


                                             13
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 14 of 90




is the largest membership-based immigrants’ rights organization in the mid-Atlantic

region, with more than 90,000 members.

       41. CASA’s mission is to create a more just society by increasing the power of

and improving the quality of life in low-income immigrant communities. To advance this

mission, CASA offers social, health, job training, employment, and legal services to

immigrant communities. CASA serves nearly 20,000 people a year through its offices

and provides support to additional clients over the phone and through email.

       42. CASA as an organization receives governmental funding that is directly tied

to the decennial census. Among other things, CASA receives Community Development

Block Grant (CDBG) funds that are allocated based on population and demographics

determined by the decennial census, including poverty levels. The exclusion of

undocumented immigrants in the census base count will very likely result in a lower

percentage of CDBG funds allocated to the areas that CASA serves, and therefore CASA

will receive fewer such funds.

       43. CASA has an ongoing commitment to promote participation in the Decennial

census among its members and constituents. For the 2020 decennial census, CASA is

participating in ongoing outreach and education work.

       44. CASA plans to continue its Get Out the Count efforts during the NRFU. But

CASA’s efforts will be undermined by the decision to exclude undocumented immigrants

from the congressional apportionment because this will decrease participation among

undocumented immigrants who will believe that they no longer need to complete the

census, and it will heighten fear of interacting with government workers among

immigrant communities of color. This fear extends not only to undocumented


                                           14
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 15 of 90




immigrants but also to family members of undocumented immigrants, who will be

concerned that participating in the decennial census might endanger their loved ones.

       45. Because of the difficulties created by the decision to exclude undocumented

immigrants from the census count base, CASA will be forced to expend more resources

on its decennial census outreach efforts to reduce the effect of this change in policy on

the response rates in the immigrant communities of color it serves.

       46. Because of the need to increase the time and money spent on decennial census

outreach due to the decision to exclude undocumented immigrants from the census count

base, CASA will need to divert resources from other areas critical to its mission,

including job training and health outreach.

               4. The American-Arab Anti-Discrimination Committee

       47. Plaintiff American-Arab Anti-Discrimination Committee (“ADC”) is a civil

rights organization committed to defending and promoting the rights and liberties of

Arab-Americans and other persons of Arab heritage. ADC is the largest American-Arab

grassroots civil rights organization in the United States.

       48. Founded in 1980 by former Senator James Abourezk, ADC’s objectives

include combating stereotypes and discrimination against and affecting the Arab-

American community in the United States, serving as a public voice for the Arab-

American community in the United States on domestic and foreign policy issues, and

educating the American public in order to promote greater understanding of Arab history

and culture. ADC advocates, educates, and organizes to defend and promote human

rights and civil liberties of Arab-Americans and other persons of Arab heritage.




                                              15
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 16 of 90




       49. ADC has several thousand dues-paying members nationwide, with members

in all 50 states including California, New York, and Texas. Its members are also active

through ADC’s 28 local chapters and organizing committees, located in 20 states and the

District of Columbia, including in Tucson and Phoenix, Arizona; Los Angeles and

Orange County, California; Miami and Orlando, Florida; New York, New York;

Northern New Jersey; and Austin and Dallas, Texas.

       50. ADC has members in states with significant populations of undocumented

immigrants, such as Texas, New York, Florida, California, New Jersey, Arizona and

Illinois. These states—particularly California, Texas, Florida, and New Jersey—are

likely to lose at least one House seat (or not gain at least one House seat they would have

gained) during the post-2020 Decennial Census apportionment process, as a result of the

exclusion of undocumented immigrants from the apportionment base. Many but not all of

ADC’s members in these states are U.S. citizens. The loss of political representation and

political power will injure ADC’s members in these states.

       51. For example, ADC member George Majeed Khoury lives in California, ADC

member Dr. Shata Atiya lives in Florida, and ADC member Tewfiq Barqawi lives in New

Jersey. All are U.S. citizens and all will be harmed by a loss of political power and

representation if the Memorandum is implemented because the exclusion of

undocumented residents from the apportionment base will likely cause California,

Florida, and New Jersey to lose at least one congressional seat in the post-2020 Census

reapportionment that they otherwise would have retained.

       52. The exclusion of undocumented immigrants in the census base count will

reduce the amount of federal funds that are distributed to the states and localities where


                                             16
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 17 of 90




Latinos, Asian Americans, Arab Americans, and other immigrant communities of color

constitute significant portions of the population. This will injure ADC members who

reside in these areas, such as San Antonio and Houston, Texas and Miami-Dade,

Broward, and Orange Counties, Florida, Kings County, New York, and Prince George’s

County, Maryland. For example, ADC has members in these jurisdictions with children

enrolled in Title I schools and members who use the roads on a regular basis and thus

depend in part on federal highway funds for their upkeep.

       53. As an organization, ADC is committed to promoting participation in the

decennial census among its members and constituents. For the 2020 decennial census,

ADC has undertaken engagement work within the Arab-American community. For

example, ADC is conducting training for census enumerators, running advertisements

encouraging participation, and holding a strategy symposium, among other activities.

ADC plans to continue its Get Out the Count work through the Non-Response Follow-Up

time period.

       54. ADC faces a difficult environment due to increased fear of interacting with

government workers among the Arab-American community, a fear that will be

heightened now because of the decision to exclude undocumented immigrants from the

apportionment. This fear extends not only to undocumented immigrants, but also to

family and household members of undocumented immigrants, who fear that participating

in the decennial census might endanger their loved ones.

       55. Because of the heightened fear and suspicion created by the decision to

exclude undocumented immigrants from the apportionment base, ADC will be forced to




                                           17
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 18 of 90




invest more resources in its decennial census outreach efforts to reduce the effect of this

policy change on the response rates in the communities it serves.

       56. Because of the need to increase the time and money spent on decennial census

outreach caused by the decision to exclude undocumented immigrants from the

apportionment base, ADC will need to divert resources from other areas critical to its

mission, including organizing, issue advocacy efforts, and educational initiatives.

               5. The ADC Research Institute

       57. Plaintiff ADC Research Institute (“ADCRI”) is a 501(c)(3) corporation

founded in 1982 by former Senator James Abourezk. ADCRI sponsors public programs

and initiatives in support of the constitutional and First Amendment rights of Arab-

Americans, as well as research studies, publications, seminars, and conferences that

document discrimination faced by Arab-Americans in the workplace, schools, media and

government agencies. These programs also promote a better understanding of Arab

cultural heritage by the public and policy makers.

       58. ADCRI is currently engaged in promoting decennial census participation

among its constituents. ADCRI plans to continue this work through NRFU time period.

       59. ADCRI is now facing a much more difficult environment due to increased

fear in the Arab-American community of interacting with government workers, due in

part to anti-immigrant actions such as the exclusion of undocumented immigrants from

the apportionment base. Because of this heightened fear and suspicion, ADCRI will be

forced to invest more resources in its outreach efforts to reduce the effect of this policy

change on the response rates in the communities it serves.




                                             18
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 19 of 90




         60. Because of the need to increase the time and money spent on decennial census

outreach due to the decision to exclude undocumented immigrants from the

apportionment base, ADCRI will need to divert resources from other areas critical to its

mission, including its engagement with public school teachers and other educational

issues

                6. FIEL Houton Inc.

         61. FIEL Houston Inc. (“FIEL”) is a membership-based not-for-profit

organization based in Houston, Texas. FIEL is an immigrant-led organization who

advocates for just laws for immigrant youth, their families, access to higher education for

all people regardless of immigration status and access to justice for the community.

         62. FIEL provides resources for undocumented students, understanding the path

to college is unsteady for many first and even second-generation Americans. FIEL’s

office is open to anyone seeking guidance in their process of obtaining a higher

education, including assistance with applying to college and applying for scholarships

and other financial aid. FIEL also provides a variety of immigration services for our

community—from providing legal counsel for immigrants to begin their pathway to

citizenship to handling most immigration cases.

         63. FIEL was born out of the need for civic engagement in support of

undocumented students seeking a higher education and conducts organizing for the

betterment of the communities they serve, including outreach and campaigns related to

the 2020 decennial census directed at immigrant communities in Texas.

         64. Today, FIEL has approximately 11,000 members in the greater Houston area

who help lead FIEL’s organizing. FIEL members reside in parts of Texas where


                                            19
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 20 of 90




immigrant communities of color constitute significant portions of the population,

including Harris County.

       65. Texas would lose at least one House seat (or not gain at least one House seat

they would have gained) during the post-2020 decennial census apportionment process,

as a result of the exclusion of undocumented immigrants from the apportionment base.

The loss of political representation and political power will therefore injure FIEL's many

members who live in Texas

       66. FIEL members in Houston rely on a number of government services whose

funding is allocated based on population and demographics determined by the decennial

census. This includes parents with children enrolled in Title I schools, drivers who use

the roads on a daily basis and thus depend on federal highway funds to perform their

jobs, and many other programs and facilities that receive census-guided funding. FIEL

members will be deprived of the benefits of census-guided funding to which they would

be entitled by a more complete census count.

       67. One of the many FIEL members who will suffer injury due to the exclusion of

undocumented immigrants from the apportionment base is Deyanira Palacios. Ms.

Palacios is a lawful permanent resident and a resident of Montgomery County, Texas.

Because Ms. Palacios resides in Texas, she will lose political power because of Texas’

loss of at least one seat in the House of Representatives.

       68. Another FIEL member who will suffer injury due to the exclusion of

undocumented immigrants from the apportionment base is Karen Ramos. Ms. Ramos is a

resident of Harris County, Texas, where she works as a realtor. Because Ms. Ramos

resides in Texas, she will lose political power because of Texas’ loss of at least one seat


                                             20
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 21 of 90




in the House of Representatives. Ms. Ramos is entitled to remain and work lawfully in

the United States through the Deferred Action for Childhood Arrivals (“DACA”)

Program. She is entitled to be counted in the ongoing 2020 decennial census along with

all other residents of Texas, regardless of their immigration status.

       69. The exclusion of undocumented immigrants from the census base count will

very likely reduce the amount of federal funds that are distributed to the states and

localities where Latinos, Asian-Americans, Arab-Americans, and other immigrant

communities of color constitute significant portions of the population, including Texas.

This will injure FIEL and its members who benefit from census-guiding funding to carry

out social service, health, and education programs in these areas.

       70. As an organization, FIEL has an ongoing commitment to promoting

engagement in the decennial census among individuals served by its member

organizations. For the 2020 decennial census, FIEL has and will continue to invest

resources in Get Out the Count efforts.

       71. The census is ongoing, with the Census Bureau’s NRFU time period just

getting started. FIEL plans to continue its Get Out the Count efforts during this Non-

Response Follow-Up. In its extensive decennial census outreach, FIEL will now face a

more difficult environment due to the perception among undocumented immigrants in

Texas that they no longer need to complete the census now that undocumented

immigrants are being excluded from the apportionment, as well as immigrant

communities’ heightened fear of interacting with government workers that this new

policy will cause. This fear extends not only to undocumented immigrants, but also to




                                             21
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 22 of 90




family and household members of undocumented immigrants who will be concerned that

participating might endanger their loved ones.

        72. Because of the heightened fear and suspicion created by the decision to

exclude undocumented immigrants from the apportionment count, as well as confusion

among undocumented communities about whether they need to or should fill out the

census in light of the Memorandum, FIEL will be forced to expend additional resources

on their outreach efforts to try to reduce the negative impact of the Memorandum on the

response rate in the immigrant communities they serve, particularly to undocumented

immigrant communities. Staff time and other resources devoted to FIEL’s Get Out the

Count efforts will diverted to communications to combat fear and disinformation

resulting from the Memorandum. Moreover, FIEL has already, and will continue to,

divert resources from its other organizational priorities, including its work on access to

education for students, to address these concerns about decreased census participation

within immigrant communities.

        73. Because of the need to increase the time and money spent on decennial census

outreach due to the fear and confusion generated by the Administration’s decision to

exclude undocumented immigrants from the apportionment base, FIEL will need to divert

resources from other areas critical to its mission such as other civic engagement

activities.

               7. AHRI for Justice

        74. Plaintiff Ahri for Justice (“Ahri”) is a membership organization seeking to

pave new pathways to justice through the power of community organizing, empowering




                                             22
       Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 23 of 90




youth, and creating radical change.6 Through community education, services, and civic

engagement, Ahri seeks to provide individuals with the tools and skills necessary to be

progressive agents of change in their communities and to improve the lives of individuals

and communities in Southern California.

           75. Ahri focuses on empowering low-income communities, immigrant

communities, and communities of color. It currently has a staff of seven and spends a

large majority of its time on civic engagement work, including substantial census-related

outreach. As part of its work, it also provides legal services to these communities, with a

focus on immigration and employment issues. It also has a hotline to address questions

and community concerns, including regarding census participation, and receives

approximately 320-350 calls per month. The number of calls that Ahri’s hotline receives

has increased following the announcement of the new policy to exclude undocumented

residents from the Census count and apportionment.

           76. California has a significant population of undocumented immigrants and

would lose at least one House seat during the post-2020 Decennial Census apportionment

process as a result of the exclusion of undocumented immigrants from the apportionment

base. The loss of political representation and political power will therefore injure Ahri’s

many members who live in California.

           77. Ahri has roughly 220 individual members, with most residing in Southern

California, particularly in Orange and Los Angeles Counties. Ahri’s members include

U.S. citizens, legal permanent residents, and individuals who do not have lawful




6
    Ahri is a fiscally sponsored project of Tides Advocacy, a 501(c)(4) nonprofit organization.


                                                       23
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 24 of 90




immigration status. Ahri members rely on a number of government services whose

funding is allocated based on population and demographics determined by the Decennial

Census. This includes parents with children enrolled in Title I schools, commuters who

use roads on a daily basis and thus depend on federal highway funds to perform their

many jobs, families that rely on food assistance programs, and individuals who rely on

other programs and facilities that receive Census-guided funding. Ahri members would

be deprived from the benefits of census-guided funding to which they would otherwise be

entitled by a more complete census count.

       78. One of the many Ahri members who will suffer injury due to the exclusion of

undocumented immigrants from the apportionment base and the effects of this policy on

Census response rates is Julie Kim. Ms. Kim is a U.S. citizen and a resident of Anaheim,

California, and she works as a high school guidance counselor in Orange County. Ms.

Kim is a commuter and thus depends on federal highway funds. As a resident of

California, she will lose political power because of California’s loss of at least one seat in

the House of Representatives and the loss of at least one presidential elector.

       79. Another Ahri member who will suffer injury due to the exclusion of

undocumented immigrants from the apportionment base and the effects of this policy on

Census response rates is Simon Lee. Mr. Lee is a resident of Los Angeles, California,

where he works for an accounting firm. Mr. Lee Kim is a commuter and thus depends on

federal highway funds. As a resident of California, he will lose political power because

of California’s loss of at least one seat in the House of Representatives. Mr. Lee is

entitled to remain and work lawfully in the United States through the DACA Program.

He is entitled to be counted in the ongoing 2020 Decennial Census and included in the


                                              24
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 25 of 90




apportionment base along with all other residents of California, regardless of immigration

status.

          80. The exclusion of undocumented immigrants in the Census base count will

very likely reduce the amount of federal funds that are distributed to the states and

localities where Latinos, Asian-Americans, Arab-Americans, and other immigrant

communities of color constitute significant portions of the population. This will injure

Ahri and its members who reside in these areas and rely on programs impacted by

Census-driven funding.

          81. As an organization, Ahri is committed to encouraging participation in the

Decennial Census in the communities it serves, with a focus on undocumented

individuals and their families. For the 2020 Decennial Census, Ahri has created and been

executing a robust plan to turnout these families to participate, particularly in Orange

County. As part of these efforts, it has conducted several rounds of phone banking and

has set up a community hotline to answer questions, explain why participating in the

census is important, and understand people’s barriers to participating.

          82. Ahri already faces a challenging environment in motivating undocumented

individuals to participate in the Census due to fears that doing so will identify them and

increase their risk of deportation. This fear extends not only to undocumented

immigrants, but also to family and household members of undocumented immigrants

who are concerned that participating might endanger their loved ones. The

announcement of the new policy to exclude undocumented residents from the Census

count and apportionment base will only make Ahri’s efforts more challenging.

Specifically, Ahri will now have to conduct more rounds of outreach and education,


                                              25
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 26 of 90




revise messaging, and create new and additional educational materials, all of which will

require more staff time. Despite these efforts, it is likely that fewer households with

undocumented individuals will participate in the Census.

       83. Because of the Memorandum and Ahri’s efforts to address its effect on

Census participation, Ahri will pull staff and resources away from other key issue areas.

For example, the additional time spent developing new messaging and education

materials and conducting additional outreach will detract from the direct legal services

work Ahri is able to do. Further, all seven of Ahri’s staff members have had to devote

additional time to answering hotline calls regarding the Memorandum and the impact it

has on all households with undocumented immigrants, including households that have

already responded to the Census.

       B. Defendants

       84. Defendant Donald J. Trump is the President of the United States. In that

capacity, Defendant Trump issued a July 21, 2020 Memorandum on Excluding Illegal

Aliens From the Apportionment Base Following the 2020 Census, described infra. As

President, he has the statutory responsibility of transmitting to Congress “a statement

showing the whole number of persons in each State, excluding Indians not taxed, as

ascertained under the seventeenth and each subsequent decennial census of the

population, and the number of Representatives to which each State would be entitled

under an apportionment of the then existing number of Representatives by the method

known as the method of equal proportions, no State to receive less than one Member.”

2 U.S.C. § 2a (emphasis added). He is sued in his official capacity.




                                             26
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 27 of 90




       85. Defendant United States Department of Commerce is a cabinet agency within

the executive branch of the United States Government. The Commerce Department is

responsible for planning, designing, and implementing the 2020 decennial census. 13

U.S.C. § 4.

       86. Defendant Wilbur L. Ross, Jr. is the Secretary of Commerce. He oversees the

Bureau of the Census (“Census Bureau”) and is thus responsible for conducting the

decennial census of the population. 13 U.S.C. § 141(a). He has statutory responsibility

to “take a decennial census of the population,” 13 U.S.C. § 141(a), and for reporting to

the President by January 1, 2021, a “tabulation of total population by States . . . as

required for the apportionment of Representatives in Congress among the several States,”

13 U.S.C. § 141(b). He is sued in his official capacity.

       87. Defendant Census Bureau is an agency within, and under the jurisdiction of,

the Department of Commerce. 13 U.S.C. § 2. The Census Bureau is the agency

responsible for planning and administering the decennial census.

       88. Defendant Steven Dillingham is the Director of the Census Bureau and thus

has responsibility for administering a complete count of all persons residing in the United

States, including for the purpose of providing that figure to the Secretary of Commerce

for transmission to the President. He is sued in his official capacity.

                                          FACTS

       A. Background on the Decennial Census

               1. The Constitutional Command to Include All People in the Census
                  for Purposes of Congressional Apportionment

       89. The Constitution requires a decennial census for the purpose of determining

the number of Representatives to which each State is entitled. Article I, Section 2, Clause

                                             27
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 28 of 90




3 provides that “Representatives . . . shall be apportioned among the several States . . .

according to their respective Numbers” (the Apportionment Clause). U.S. Const. art. I,

§ 2, cl. 3. It also directs that “[t]he actual Enumeration shall be made within three Years

after the first Meeting of the Congress of the United States, and within every subsequent

Term of ten Years, in such Manner as they shall by Law direct” (the Census Clause). Id.

       90. Key here, Section 2 of the Fourteenth Amendment provides that

“Representatives shall be apportioned among the several States according to their

respective numbers, counting the whole number of persons in each State, excluding

Indians not taxed.” Id. amend. XIV, § 2 (emphasis added).

       91. Consistent with this express constitutional mandate, the federal government

has conducted a census that includes all persons living in the United States, regardless of

citizenship or legal status, every ten years since 1790.

       92. This was historically subject to only two qualifications, both contained in the

explicit text of the Constitution: “Indians not taxed,” and the Three-Fifths Clause for

persons who were enslaved. The first exception has not been relevant for some time; the

second, the Three-Fifths Clause, assumed that enslaved persons would be included in the

census, but provided that they would not be counted as full persons for the purposes of

calculating population for congressional apportionment.

       93. The explicit nature of these two qualifications, neither of which applies in

modern times, reinforces that the decennial census and the resulting apportionment base

must include every person physically living in the United States.

       94. The Civil War and the abolition of slavery repudiated the Three-Fifths Clause,

which the Fourteenth Amendment then repealed. During debates over the Reconstruction


                                             28
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 29 of 90




Amendments, Congress considered, and affirmatively rejected, proposals that would have

altered Congressional apportionment to be based on the population of voters, rather than

total population. Thaddeus Stevens introduced a constitutional amendment that would

have apportioned House seats “according to their respective legal voters.” Evenwel, 136

S. Ct. at 1128 (quoting Cong. Globe, 39th Cong., 1st Sess., 10 (1866)). Congress rejected

that proposal. Id.

       95. As ratified, Section 2 of the Fourteenth Amendment carried forward the basic

total population mandate of the Apportionment Clause, providing, as stated, that

“Representatives shall be apportioned among the several States according to their

respective numbers, counting the whole number of persons in each State, excluding

Indians not taxed.”

       96. In introducing this final language on the Senate Floor, Senator Jacob Howard

explained the provision as follows:

       [The] basis of representation is numbers . . . that is, the whole population except
       untaxed Indians and persons excluded by the State laws for rebellion or other
       crime . . . . The committee adopted numbers as the most just and satisfactory
       basis, and this is the principle upon which the Constitution itself was originally
       framed, that the basis of representation should depend upon numbers; and such, I
       think, after all, is the safest and most secure principle upon which the Government
       can rest. Numbers, not voters; numbers, not property; this is the theory of the
       Constitution.

Evenwel, 136 S. at 1128 (quoting Cong. Globe, 39th Cong., 1st Sess., 2766-2767

(1866)).


       97. In Evenwel v. Abbott, the Supreme Court held that Section 2 of the Fourteenth

Amendment “retained total population as the congressional apportionment base.”

Evenwel, 136 S. Ct. at 1128. The proposition that non-citizens must be included in the


                                           29
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 30 of 90




population base for apportioning the total number of U.S. House seats to each state was

central to the Court’s holding that the Fourteenth Amendment does not prohibit states

from including non-citizens in drawing legislative districts within a state. The Court

explained: “It cannot be that the Fourteenth Amendment calls for the apportionment of

congressional districts based on total population, but simultaneously prohibits States from

apportioning their own legislative districts on the same basis.” Id. at 1129. The

concurring Justices agreed that “House seats are apportioned based on total population.”

Id. at 1148 (Alito, J., concurring in the judgment); see also id. at 1138 (Thomas, J.,

concurring in the judgment) (“[F]eatures of the apportionment for the House of

Representatives reflected the idea that States should wield political power in approximate

proportion to their number of inhabitants.”). See also Wesberry v. Sanders, 376 U.S. 1,

14 (1964) (noting that the “principle solemnly embodied in the Great Compromise” is

“equal representation in the House for equal numbers of people”).

       98. Lower courts have similarly recognized that the Constitution requires that all

people be included in the population totals used for Congressional apportionment,

regardless of citizenship status. As a three-judge panel of the District Court for the

District of Columbia explained:

       The language of the Constitution is not ambiguous. It requires the counting of the
       “whole number of persons” for apportionment purposes, and while illegal aliens
       were not a component of the population at the time the Constitution was adopted,
       they are clearly “persons.” By making express provision for Indians and slaves,
       the Framers demonstrated their awareness that without such provisions, the
       language chosen would be all- inclusive. . . We see little on which to base a
       conclusion that illegal aliens should now be excluded, simply because persons
       with their legal status were not an element of our population at the time our
       Constitution was written.




                                             30
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 31 of 90




Fed’n for Am. Immigration Reform v. Klutznick, 486 F. Supp. 564, 576 (D.D.C. 1980);

see also, e.g., New York, 351 F. Supp. 3d at 514.


               2. The Government’s Repeated Acknowledgment of Its Constitutional
                  Obligation to Include All People in the Census for Purposes of
                  Congressional Apportionment

       99. The Justice Department has likewise not only conceded but forcefully argued

that it has a constitutional obligation to count every person residing in the United States

no matter their immigration status, and to use that data for apportionment purposes.

       100.    Facing a legal challenge in the early 1980s to the inclusion of

undocumented immigrants in apportionment figures in Federation for American

Immigration Reform v. Klutznick, the Government argued that the plaintiffs there sought

“a radical revision of the constitutionally mandated system for allocation of

Representatives to the States of the Union and an equally radical revision of the historic

mission of the decennial census.” Defs.’ Post-Arg. Memo. at 1, No. 79-3269 (D.D.C.

Feb. 15, 1980). It explained that the “Constitution expressly requires the enumeration of

the ‘whole number of persons in each State’ for purposes of apportionment of

Representatives to the United States Congress and none of plaintiffs’ legal theories puts

in doubt that the plain meaning of this language must be given effect,” and that the

census “has never . . . excluded from the apportionment base any inhabitant counted in

the decennial census.” Defs.’ Reply Memo. & Opp’n to Pls.’ Mot. for Summ. J. at 1, No.

79-3269 (D.D.C. Jan. 30, 1980).

       101.    The Government also rejected any policy rationale for overriding the

constitutional mandate to include all persons in the enumeration for purposes of

congressional apportionment, noting that the “constitutionally mandated requirement to

                                             31
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 32 of 90




count states’ inhabitants for apportionment purposes is a matter separate from the need to

solve the problems of illegal immigration.” Id.

       102.      In a September 22, 1989 letter, Carol Crawford, the Assistant Attorney

General for Legislative Affairs, advised Senator Jeff Bingaman that the Justice

Department had “found no basis” for reversing its existing position that the Census

Clause and Section 2 of the Fourteenth Amendment “require that inhabitants of States

who are illegal aliens be included in the census count.”7

       103.      Similarly, in a September 25, 1989 letter, Robert Mosbacher, the Secretary

of Commerce, informed Senator Jeff Bingaman that the Department of Commerce

maintained its “long-held position” that, “based on constitutional considerations,” “illegal

aliens must be included within the census counts for purposes of apportioning

congressional representation.” The Secretary conceded that the Census Bureau has a

“constitutional charge” and “statutory mandate” to count “all persons irrespective of their

citizenship.”8

       104.      More recently, in New York v. Department of Commerce, the Government

argued in its Motion to Dismiss that the “Constitution supplies a simple judicial standard

for determining the constitutionality of [Census Bureau] practices—the Secretary must

perform a person-by-person headcount, rather than an estimate of population.” Memo. of

Law in Support of Defs.’ Mot. to Dismiss at 25, No. 1:18-cv-02921, ECF No. 155

(S.D.N.Y. May 25, 2018). Similarly, it contended that “where, as here, there is no


7
 Letter from Assistant Attorney Gen. Carol T. Crawford to Honorable Jeff Bingaman
(Sept. 22, 1989), in 135 Cong. Rec. S22,521 (daily ed. Sept. 29, 1989).
8
 Letter from Secretary of Commerce Robert A. Mosbacher to Honorable Jeff Bingaman
(Sept. 25, 1989), in 135 Cong. Rec. S22,522 (daily ed. Sept. 29, 1989).

                                             32
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 33 of 90




allegation that the Secretary failed to establish procedures for counting every person, a

case ceases to implicate ‘actual Enumeration . . . .’” Reply Memo. of Law in Further

Support of Defs.’ Mot. to Dismiss at 7, No. 1:18-cv-02921, ECF No. 190 (S.D.N.Y. July

13, 2018).

       105.    The Government embraced the requirement that every person living in the

United States must be included in the census even more directly in its Post-Trial

Proposed Findings of Fact in New York v. Department of Commerce, writing that the

“Constitution requires the federal government to conduct a decennial census counting the

total number of ‘persons’—with no reference to citizenship status—residing in each

state.” Defs.’ Post-Trial Proposed Findings of Fact and Conclusions of Law Regarding

Pls.’ Claims at 1, No. 1:18-cv-02921, ECF No. 546 (S.D.N.Y. Nov. 21, 2018) (internal

citations omitted).

       106.    Even more recently, in ongoing litigation in Alabama over the inclusion of

undocumented immigrants in the census, the Government argued that “[t]he very purpose

of the census . . . is to count the number of people residing in each state.” Memo. of Law

in Support of Defs.’ Mot. to Dismiss at 1, Alabama v. Dep’t of Commerce, No. 2:18-cv-

00772, ECF No. 45-1 (N.D. Ala. Nov. 13, 2019).

               3.     The Statutory Requirements to Include All People in the Census for
                      Purposes of Congressional Apportionment

       107.    Article I, Section 2 of the Constitution provides that the census may be

conducted “in such manner as [Congress] shall direct by law.” Congress has codified this

command in a statutory scheme primarily contained in Title 13 of the United States Code,

also known as the Census Act.



                                             33
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 34 of 90




        108.      Congress delegated to the Secretary of Commerce responsibility for

conducting the census, providing that he “shall, in the year 1980 and every 10 years

thereafter, take a decennial census of population as of the first day of April of such year,

which date shall be known as the ‘decennial census date’ . . . .” 13 U.S.C. § 141(a).

        109.      Congress has also created the Census Bureau within the Department of

Commerce and authorized the Secretary of Commerce to delegate his duties under the

Census Act to the Census Bureau. 13 U.S.C. §§ 2, 4.

        110.      The Secretary must report to the President a “tabulation of total population

by States . . . as required for the apportionment of Representatives in Congress among the

several States” within nine months of the census date. 13 U.S.C. § 141(b).

        111.      The President then performs a “ministerial” calculation of the number of

U.S. House seats to which each state is entitled. Franklin v. Massachusetts, 505 U.S.

788, 799 (1992). The President is “require[d]” to use only “data from the decennial

census” to perform this calculation, id. at 797, and the calculation must use a specific

formula with “rigid specifications . . . provided by Congress itself, and to which there can

be but one mathematical answer.” Id. at 799 (quoting S. Rep. No. 2, 71st Cong., 1st

Sess., at 4–5).

        112.      The President must then transmit to Congress, “[o]n the first day, or within

one week thereafter, of the first regular session . . . a statement showing the whole

number of persons in each State . . . as ascertained under the . . . decennial census of the

population,” and “the number of Representatives to which each State would be entitled

under an apportionment of the then existing number of Representatives by the method

known as the method of equal proportions.” 2 U.S.C. § 2a (emphases added). The


                                               34
      Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 35 of 90




“method of equal proportions” is the specific formula prescribed by Congress that

calculates the number of House seats for each state based on the total population of each

state as enumerated in the decennial census.

         113.    Though the primary purpose of the census enumeration remains the

apportionment of Congressional seats (as well as, by extension, Presidential electors), the

population count from the decennial census is also used by the states for decennial

redistricting of state legislative districts; helps to determine the distribution of hundreds

of billions of dollars of federal funding; and informs the decisions of federal, state, and

local policymakers and private businesses.

                 4. The Census Bureau’s Repeated Acknowledgments that All People
                    Must Be Included in the 2020 Census for Purposes of Congressional
                    Apportionment

         114.    After more than a decade of preparation, the 2020 census is currently

being conducted, with “Census Day” having occurred on April 1. Beginning in January

in some places, and in March nationwide, Americans were asked to respond to the census

questionnaire online, by phone, or by mail. Because there have been some delays due to

the COVID-19 pandemic, in-person NRFU is currently scheduled to begin on August 11;

and while NRFU had been scheduled to end on October 31, Defendants have suddenly

decided to cut NRFU short by a month, with field efforts set to end by September 30.9

         115.    Throughout the entire process of preparing for and conducting the 2020

census, the Census Bureau has consistently represented that it would adhere to the




9
    See U.S. Census Bureau, supra note 3 (referencing September 30 deadline).

                                              35
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 36 of 90




centuries-old practice of counting every person living in the United States—including

undocumented immigrants—for apportionment and other purposes.

       116.    In fact, the Census Bureau has formally adopted a rule—pursuant to a

notice-and-comment rulemaking process—that undocumented immigrants must be

counted where they live and included in apportionment numbers. On February 8, 2018,

the Census Bureau promulgated its “Residence Rule” for the 2020 census, which lays out

this requirement. 83 Fed. Reg. 5525 (Feb. 8, 2018) (formally titled “Final 2020 Census

Residence Criteria and Residence Situations.”).

       117.    The Residence Rule explains that the “residence criteria” are “used to

determine where people are counted during each decennial census.” Id. at 5526. The

Residence Rule indicates that the criteria for determining residency set forth in the rule

must then be used “to apportion the seats in the U.S. House of Representatives among the

states” and that “[a]pportionment is based on the resident population, plus a count of

overseas federal employees, for each of the 50 states.” Id. at 5526 n.1.

       118.    The Residence Rule provides that “[c]itizens of foreign countries living in

the United States” must be “[c]ounted at the U.S. residence where they live and sleep

most of the time.” Id. at 5533. The Census Bureau elaborated that the “Census Bureau is

committed to counting every person in the 2020 Census,” including citizens of foreign

countries living in the United States. Id. at 5526. The Census Bureau considered a

comment which “expressed concern about the impact of including undocumented people




                                             36
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 37 of 90




in the population counts for redistricting because these people cannot vote.”10 In

response, the Census Bureau declined to make any changes to its residence criteria and

indicated that it “will retain the proposed residence situation guidance for foreign citizens

in the United States.” Id. at 5530.

       119.    As of July 21, 2020, a copy of these criteria was available unchanged on

the Census Bureau website, including the provision for foreign citizens:11




       120.    As of July 21, 2020, a webpage maintained by the Census Bureau

addressing “Frequently Asked Questions on Congressional Apportionment” noted that

resident population counts “include all people (citizens and non-citizens) who are living

in the United States at the time of the census,” and explicitly affirmed that undocumented

residents must be included in the population totals used for Congressional

apportionment:12



10
  Final 2020 Census Residence Criteria and Residence Situations, Federal Register, Vol.
83, No. 27, Thursday, February 8, 2018, https://www.govinfo.gov/content/pkg/FR-2018-
02-08/pdf/2018-02370.pdf (last visited July 21, 2020).
11
  Census Bureau, Residence Criteria and Residence Situations for the 2020 Census of
the United States, https://www.census.gov/content/dam/Census/programs-
surveys/decennial/2020-census/2020-Census-Residence-Criteria.pdf (last visited July 21,
2020).
12
   Census Bureau, Frequently Asked Questions on Congressional Apportionment,
https://www.census.gov/topics/public-sector/congressional-
apportionment/about/faqs.html#Q6 (last visited July 21, 2020).

                                             37
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 38 of 90




       121.    Likewise, as of July 21, the “Census in the Constitution” page on the

Census Bureau website noted that “[t]he plan [of the Founders] was to count every person

living in the United States of America, and to use that count to determine representation

in Congress:”13



13
  Census Bureau, Census in the Constitution, https://www.census.gov/programs-
surveys/decennial-census/about/census-constitution.html (last visited July 21, 2020).

                                            38
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 39 of 90




       122.    Similarly, the Census Bureau’s 2020 guide for Complete Count

Committees, which are volunteer organizations designed to boost census participation,

advised that the census “mandates a headcount every 10 years of everyone residing in the

50 states,” including “citizens, and noncitizens:”14




14
   Census Bureau, 2020 Census Complete Count Committee Guide at 1 (2018),
https://www.census.gov/content/dam/Census/newsroom/press-kits/2018/ccc-guide-d-
1280.pdf (last visited July 21, 2020).

                                             39
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 40 of 90




       123.      Similarly, on its webpage “Setting the Record Straight,” as of July 21,

2020, the Census Bureau assured readers that “[e]veryone counts” and that “everyone

living” in the United States, including non-citizens, is counted in the 2020 Census:15




       124.      As of July 21, the Bureau’s “Who to Count” page repeated the same

information:16




15
  Census Bureau, Setting the Record Straight, https://2020census.gov/en/news-
events/rumors.html (last visited July 21, 2020).
16
  Census Bureau, Who to Count, https://2020census.gov/en/who-to-count.html (last
visited July 21, 2020).

                                              40
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 41 of 90




       125.    And, as of July 21, the “Who Is Required to Respond” page on the Census

Bureau’s website for the 2020 Census also specified that “[e]veryone living in the United

States . . . is required by law to be counted in the 2020 Census:”17




       126.    The 2020 Census is in process, but at this point remains far from

enumerating the entire population. As of July 23, 2020, 62.3% of households in the

United States have responded to the 2020 Census, according to the Census Bureau’s

estimates.18 Included within this figure are likely significant numbers of undocumented

immigrants who acted in good faith according to the Bureau’s own instructions and



17
  Census Bureau, Who Is Required to Respond, https://2020census.gov/en/am-i-
required.html (last visited July 21, 2020).
18
  Census Bureau, Response Rates, https://2020census.gov/en/response-rates.html (last
visited July 23, 2020).

                                             41
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 42 of 90




responded to the census, with the understanding that they would be counted just like

every other person living in the United States.


       B. Defendants’ First Attempt to Exclude Noncitizens from the Census: The
       Citizenship Question Litigation

       127.    This is not the first effort by Defendants to exclude noncitizens from the

2020 Census. Most notably, following the Secretary’s March 2018 announcement that a

citizenship question would be included on the census, numerous plaintiffs, including

Plaintiffs here, filed suit to block the question. After an eight-day bench trial, this Court

issued a 277-page opinion and order including its findings of fact and conclusions of

law. See New York, 351 F. Supp. 3d 502. The Court concluded that Plaintiffs had

standing to sue because the inclusion of a citizenship question on the census would deter

participation in the census by households with a noncitizen, leading to an undercount of

such households, and that Defendants violated the Administrative Procedure Act in

various ways, including by offering a “pretextual” rationale, id. at 516—Voting Rights

Act (“VRA”) enforcement—for the Secretary’s decision. Id. at 516.

       128.    The Supreme Court affirmed, finding that the Secretary’s VRA rationale

was “incongruent with what the record reveal[ed] about the agency’s priorities

and decision-making process” and “contrived.” Dep’t of Commerce, 139 S. Ct. at 2575-

76. The Secretary’s March 2018 decision thus failed the basic requirement that agencies

“pursue their goals reasonably,” and was unlawful. Id. at 2576.

       129.    The Secretary’s “contrived” pretext was pierced during discovery in a

separate state court lawsuit, Common Cause v. Lewis, No. 18-CVS-14001 (N.C. Super.

Ct.), where information that had been wrongfully concealed in discovery before this


                                              42
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 43 of 90




Court revealed the true genesis of the decision to add a citizenship question to the 2020

census. The evidence was discovered on the hard drive of Dr. Thomas Hofeller, a North

Carolina-based longtime Republican strategist and redistricting expert who died in

August 2018.19

       130.      In late August 2015, Hofeller was commissioned by the Washington Free

Beacon, a conservative website, to study the “practicality” and “political and

demographic effects” of using citizen voting age population (“CVAP”) instead of total

population (“TPOP”) to achieve equal population in redistricting.20 Hofeller advised that

if a citizenship question were added to the 2020 decennial census so as to enable the

exclusion of non-citizens from the population base in redistricting, the results “would be

advantageous to Republicans and Non-Hispanic Whites.”21

       131.      Documents also revealed that Hofeller in 2015 communicated directly

with Census Bureau official Christa Jones, using her private email address, and that Jones

notified Hofeller of the Federal Register’s notice for comment regarding the Census

Bureau’s Content Test for that year, suggesting that there was “an opportunity to mention

citizenship.”22 Hofeller subsequently helped ghostwrite a draft DOJ letter to Commerce



19
  Michael Wines, Thomas Hofeller, Republican Master of Political Maps, Dies at 75,
N.Y. Times (Apr. 21, 2018), https://www.nytimes.com/2018/08/21/obituaries/thomas-
hofeller-republican-master-of-political-maps-dies-at-75.html.
20
  Pls.’ Mot. for Order to Show Cause Ex. C at 1-2, New York v. Dep’t of Commerce, No.
18-CV-2921, ECF No. 595-1 (S.D.N.Y. May 31, 2019).
21
  Pls.’ Mot. for Order to Show Cause Ex. D at 9, New York v. Dep’t of Commerce, No.
18-CV-2921, ECF No. 595-1 (S.D.N.Y. May 31, 2019).
22
   Tara Bahrampour, GOP strategist and census official discussed citizenship question,
new documents filed by lawyers suggest, Wash. Post (June 16, 2019),
https://www.washingtonpost.com/dc-md-va/2019/06/15/new-documents-suggest-direct-


                                            43
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 44 of 90




requesting a citizenship question that subsequently came into the possession of his “good

friend[]” Mark Neuman, Defendant Secretary Ross’s “trusted” and “expert adviser” on

census issues, who “act[ed] analogously to an agency employee.”23 Following a call

between then-North Carolina Congressman (and now Defendant Trump’s Chief of Staff)

Mark Meadows and Defendant Secretary Ross, senior aides of Secretary Ross facilitated

a meeting at which Neuman provided Hofeller’s draft to John Gore, the Acting Assistant

Attorney General for Civil Rights, who ultimately “requested” that the Bureau include a

citizenship question on the census.24 Meanwhile, Jones eventually came to serve as Chief

of Staff to the Acting Director of the Census Bureau at the time of Defendant Secretary

Ross’s March 2018 Decision Memorandum ordering the inclusion of a citizenship

question on the census. Jones later testified that Hofeller favored adding a citizenship

question to the census to aid “the Republican redistricting effort” and that Hofeller’s

business partner, Dale Oldham, advocated for a citizenship question for redistricting and

apportionment purposes “more times than I can remember.”25




connection-between-republican-redistricting-strategist-census-bureau-official-over-
citizenship-question/.
23
  NYIC Pls.’ Mot for Sanctions, 1:18-cv-2921 (JMF), ECF No. 635-1 at 124-136; Def’s
Opp. to Ltr. Mot. to Compel, N.Y. Immigration Coalition v. U.S. Dep’t of Commerce,
1:18-cv-2921-JMF, ECF No. 451 at 3 (S.D.N.Y. Oct. 30, 2018).
24
 Pls.’ Joint Proposed Post-Trial Findings of Fact, N.Y. Immigration Coalition v. U.S.
Dep’t of Commerce, 1:18-cv-2921-JMF, ECF No. 545 at 52-53 ¶¶ 364-69 (S.D.N.Y.
Nov. 21, 2018) (citing trial exhibits).
25
   Memorandum from Acting Chairwoman Carolyn B. Maloney to Members of the
United States House Committee on Oversight, Update on Investigation of Census
Citizenship Question Since House Held Attorney General Barr and Commerce Secretary
Ross in Contempt of Congress, 12 (Nov. 12, 2019)
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019-11-
12.Memo%20to%20COR%20Members%20re.%20Census.pdf.

                                             44
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 45 of 90




        132.    Subsequent statements by Defendant Trump and other Administration

officials and advisors confirmed that a discriminatory intent to exclude noncitizens—and

particularly, undocumented immigrants—from redistricting was the actual purpose of the

effort to add a citizenship question to the census.

        133.    For example, on July 1, 2020, Defendant Trump stated that a citizenship

question was “very important to find out if someone is a citizen as opposed to an illegal,”

and that “Democrats want to treat the illegals, with healthcare and other things, better

than they treat the citizens of this country.”26

        134.    Defendant Trump himself has repeatedly admitted that his administration

sought to add the citizenship question to harm immigrant communities by excluding them

from the decennial enumeration and thus from redistricting and apportionment. About a

week after the Supreme Court’s holding in Department of Commerce, Defendant Trump,

asked why he was still trying to get a citizenship question on the census, said: “Number

one, you need it for Congress. You need it for Congress, for districting. You need it for

appropriations. Where are the funds going? How many people are there?”27

        135.    Days later, at a press conference in the White House Rose Garden,

Defendant Trump similarly stated that the citizenship information his administration

sought is “relevant to administering our elections. Some states may want to draw state




26
   Remarks by President Trump at Signing of H.R. 3401, White House (July 1, 2019),
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-signing-h-r-
3401/.
27
  Remarks by President Trump Before Marine One Departure, White House (July 5,
2019), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
marine-one-departure-51/).

                                               45
       Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 46 of 90




and local legislative districts based upon the voter-eligible population.”28 In particular,

Defendant Trump urged states to apportion and redistrict on the basis of citizen voting

age population instead of total population, as Hofeller had advised, because he suggested

that the move might be immune from judicial scrutiny: “Indeed, the same day the

Supreme Court handed down the census decision, it also said it would not review certain

types of districting decisions, which could encourage states to make such decisions based

on voter eligibility.”29

           136.   At the same press conference, Defendant Trump stated: “As shocking as it

may be, far-left Democrats in our country are determined to conceal the number of illegal

aliens in our midst. They probably know the number is far greater, much higher than

anyone would have believed before. Maybe that’s why they fight so hard. This is part of

a broader left-wing effort to erode the rights of the American citizen.”30

           137.   Several of Defendant Trump’s associates and agents also stated—in the

wake of the Supreme Court’s ruling in Department of Commerce—that excluding

noncitizens from the census is necessary either to curtail immigration or limit the political

power of immigrant communities of color.

           138.   Matt Schlapp, Chairman of the American Conservative Union and

husband to Mercedes Schlapp, Defendant Trump’s Director of Strategic

Communications, tweeted on June 27, 2019 that he wanted to “impeach[] the Chief



28
   Remarks by President Trump on Citizenship and the Census, White House (July 11,
2019), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
citizenship-census/.
29
     Id.
30
     Id.

                                             46
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 47 of 90




Justice [Roberts]” for “angling for vast numbers of illegal residents to help Dems hold

Congress.”31

       139.    Former Vice Chair of the President’s Commission on Electoral Integrity

and anti-immigrant zealot Kris Kobach stated on July 8, 2019 that he “advised the

President on putting the citizenship question back on the U.S. Census,” adding that he

wanted to “make it a requirement in federal law that we must ask the question in every

census going forward.”32 A supplement to the Administrative Record in the citizenship

question litigation revealed that Secretary Ross (at the behest of former White House

senior advisor Steve Bannon) had discussed adding a citizenship question with Kobach,

who advised that the question’s absence on the census “leads to the problem that aliens

… are still counted for congressional apportionment purposes.” In separate public

statements, Kobach reiterated that the purpose of adding a citizenship question to the

census was “so Congress [can] consider excluding illegal aliens from the apportionment

process,”33 because “citizens in a district with lots of illegal aliens have more voting

power than citizens in districts with few illegal aliens.”34




31
   Matt Schlapp (@mschlapp), Twitter (June 27, 2019, 8:29 AM),
https://twitter.com/mschlapp/status/1144266564935528449.
32
   Pilar Pedraza (@PilarPedrazaTV), Twitter (July 8, 2019),
https://twitter.com/PilarPedrazaTV/status/1148296658943381508.
33
  Kris Kobach, Exclusive—Kobach: Bring the Citizenship Question Back to the Census,
Breitbart (Jan. 30, 2018), http://www.breitbart.com/big-
government/2018/01/30/exclusive-kobach-bring-citizenship-question-back-census/.
34
   Kris Kobach, Why the Citizenship Question is So Important, Breitbart (June 27, 2019),
https://www.breitbart.com/politics/2019/06/27/kobach-why-the-citizenship-question-is-
so-important/.

                                              47
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 48 of 90




         140.   This slew of public statements and actions—from Defendant Trump and

some of his highest-level advisers and administration officials—shows clearly that the

true rationale for a adding a citizenship question is driven by racial animus against

immigrants of color and a desire to curb the political power of immigrant communities of

color.

         C. Defendant Trump’s Pattern of Dehumanizing Immigrants of Color, and
         His Attacks on Undocumented Communities

         141.   Defendant Trump’s first attempt to weaponize the census is part of a larger

pattern of denigrating and dehumanizing non-white immigrants, and of attacking and

demonizing cities and states that are home to substantial numbers of undocumented

residents, including California, New York State, and New York City. He has stated that

certain immigrants “aren’t people, these are animals,”35 and his administration has housed

immigrant children in cages and separated them from their families.36 Indeed, Defendant

Trump has long complained about the growth of immigrant communities of color,

tweeting in 2015: “How crazy - 7.5% of all births in U.S. are to illegal immigrants, over

300,000 babies per year. This must stop.”37




35
   Julie Hirschfeld Davis, Trump Calls Some Unauthorized Immigrants ‘Animals’ in
Rant, N.Y. Times (May 16, 2018),
https://www.nytimes.com/2018/05/16/us/politics/trump-undocumented-immigrants-
animals.html.
36
 BBC, Trump migrant separation policy: Children ‘in cages’ in Texas (June 18, 2018),
BBC News, https://www.bbc.com/news/world-us-canada-44518942.
37
   Donald Trump (@realDonaldTrump), Twitter (Aug. 21, 2015 6:56 AM),
https://twitter.com/realdonaldtrump/status/634725641972248576.

                                              48
       Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 49 of 90




           142.   Secretary Ross has publicly supported the Trump Administration’s anti-

immigrant agenda, applauding Trump Administration programs to “swiftly return illegal

entrants” and to “stop sanctuary cities, asylum abuse, and chain immigration.”38

           143.   Five days after assuming the presidency, Defendant Trump issued an

executive order that he said would fulfill campaign promises to punish sanctuary cities.

See Exec. Order No. 13,768, 82 Fed. Reg. 8799 (Jan. 25, 2017). Section 9 of the

Executive Order barred “sanctuary jurisdictions” from receiving federal grants. Id.

Federal courts have consistently rebuffed these efforts to punish sanctuary jurisdictions

by denying them federal funding. See generally City & Cty. of San Francisco v. Trump,

897 F.3d 1225 (9th Cir. 2018); City of Chicago v. Sessions, 264 F.Supp.3d 933 (N.D. Ill.

2017); City of Philadelphia v. Sessions, 280 F.Supp.3d 579 (E.D. Pa. 2017).

           144.   Undeterred, President Trump has continued to demonize California

because it is home to substantial undocumented populations. On March 13, 2018,

Defendant Trump alleged that California is “totally out of control” because the state

“[has] sanctuary cities where you have criminals living in the sanctuary cities.”39 He

darkly warned that “California sanctuary policies put the entire nation at risk” and vowed

to take action against sanctuary policies that were “the best friend of the criminal.”40 And



38
   Press Release, Commerce Dep’t, Statement From U.S. Secretary of Commerce Wilbur
Ross on the Release of President Trump’s Immigration Priorities (Oct. 9, 2017),
https://www.commerce.gov/news/press-releases/2017/10/statement-us-secretary-
commerce-wilbur-ross-release-president-trumps.
39
   Peter Baker & Tim Arango, In California, Trump Attacks Jerry Brown and ‘Sanctuary
Policies’, N.Y. Times (Mar. 13, 2018),
https://www.nytimes.com/2018/03/13/us/politics/trump-california-jerry-brown-sanctuary-
cities.html.
40
     Id.

                                              49
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 50 of 90




on May 16, 2018, Defendant Trump claimed that “California’s deadly and

unconstitutional sanctuary state laws” provide a “safe harbor to some of the most vicious

and violent offenders on Earth” and have sparked “sparked a rebellion by patriotic

citizens who want their families protected and their borders secured.”41

       145.    Defendant Trump has threatened California in other ways. On April 12,

2019, for example, the President said the federal government would overwhelm sanctuary

cities in California by releasing “an unlimited supply” of undocumented immigrants in

these communities.42 He later clarified that he was “giving strong considerations to

placing Illegal Immigrants in Sanctuary Cities only” because of “Democrats are

unwilling to change our very dangerous immigration laws.”43

       146.    Defendant Trump has also singled out jurisdictions within California for

condemnation. On Twitter on July 28, 2019, he claimed “Nancy Pelosi’s district in San

Francisco” is “not even recognizeable [sic] lately” and said “[s]omething must be done

before it is too late.”44 He has made similar comments about Los Angeles, California,




41
   Remarks by President Trump at a California Sanctuary State Roundtable, White House
(May 16, 2018), https://www.whitehouse.gov/briefings-statements/remarks-president-
trump-california-sanctuary-state-roundtable/ (last visited July 28, 2020).
42
   Noah Bierman, Trump threatens to dump immigrants into California’s ‘sanctuary
cities’, L.A. Times (Apr. 12, 2019), https://www.latimes.com/politics/la-na-pol-trump-
migrants-sanctuary-cities-20190412-story.html.
43
   Donald Trump (@realDonaldTrump), Twitter (Apr. 12, 2019, 12:38 PM),
https://twitter.com/realDonaldTrump/status/1116742280919044096 (last visited July 28,
2020).
44
   Donald Trump (@realDonaldTrump), Twitter (July 28, 2019, 7:39 AM),
https://twitter.com/realDonaldTrump/status/1155442764940812290 (last visited July 28,
2020).

                                            50
       Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 51 of 90




which he contends “shield[s] illegal aliens” and “endangers the lives of the public and

law enforcement.”45

           147.   During his 2020 State of the Union address, Defendant Trump criticized

“[t]he state of California” for passing an “outrageous law declaring their whole state to be

a sanctuary for criminal illegal immigrants.”46 He then urged Congress to pass a bill that

would allow Americans to “sue sanctuary cities and states” like California, New York

State, and New York City.47

           148.   During his State of the Union address on February 4, 2020, Defendant

Trump also denounced “the sanctuary city of New York,” which he claimed “release[s]

dangerous criminal aliens to prey upon the public.”48 The following day, Acting

Homeland Security Secretary Chad Wolf announced that New York State residents

would no longer be eligible in numerous Trusted Traveler Programs, including Global

Entry.49 Wolf described the decision as a retaliatory action against New York because of

the state’s sanctuary laws.50


45
   See, e.g., Jeremy B. White, Trump blasts Garcetti on immigration as he returns to LA,
Politico (Feb. 18, 2020),
https://www.politico.com/states/california/story/2020/02/18/trump-blasts-garcetti-on-
immigration-as-he-returns-to-la-1261929.
46
   Full Transcript: Trump’s 2020 State of the Union Address, N.Y. Times (Feb. 5, 2020),
https://www.nytimes.com/2020/02/05/us/politics/state-of-union-transcript.html.
47
     Id.
48
     Id.
49
   Gregg Re, DHS suspends Global Entry, Trusted Traveler Programs for New York
residents in response to sanctuary law, Fox News (Feb. 5, 2020),
https://www.foxnews.com/politics/dhs-global-entry-trusted-traveler-new-york-ice-
sanctuary-law.
50
  Nick Miroff, Trump suspends Global Entry, traveler programs for New York residents
over ‘sanctuary’ policies, Wash. Post (Feb. 5, 2020),


                                             51
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 52 of 90




       149.    In subsequent litigation before this Court, DHS apologized to this Court

for making “inaccurate or misleading statements” in its legal defense of Acting Secretary

Wolf’s decision to restrict New York residents’ access to the Trusted Traveler Programs.

Letter from Zachary Bannon to Judge Jesse M. Furman, State of New York v. Wolf, No.

1:20-cv-1127-JMF, at *3 (S.D.N.Y. July 23, 2020), ECF No. 89. DHS disclosed to this

Court that its false statements “undermine[d] a central argument” put forth by the Trump

Administration to justify its restrictions. Id. at *2. News organizations characterized

DHS’s false statements as startling and unusual.51 This Court deemed DHS’s revelations

“deeply troubling” and ordered DHS to compile a “comprehensive” list of inaccurate

representations and statements made to the Court. State of New York v. Wolf, No. 1:20-

cv-01127-JMF, at *4, *5 (S.D.N.Y. July 29, 2020), ECF No. 93.

       150.    More recently, in February 2020, Defendant Trump and his

Administration increased ICE enforcement and even deployed “[a]gents from a special

tactical team” of Customs and Border Protection to patrol sanctuary cities, spurning the

requests of local leaders for reduced enforcement and no special agents.52




https://www.washingtonpost.com/immigration/trump-suspends-global-entry-traveler-
programs-for-new-york-residents-over-sanctuary-policies/2020/02/05/e2755790-4890-
11ea-9475-535736e48788_story.html.
51
   See, e.g., Ed Shanahan & Zolan Kanno-Youngs, Homeland Security Dept. Admits
Making False Statements in Fight With N.Y., N.Y. Times (July 23, 2020),
https://www.nytimes.com/2020/07/23/nyregion/trusted-traveler-homeland-security.html.
52
   Caitlin Dickerson & Zolan Kanno-Youngs, Border Patrol Will Deploy Elite Tactical
Agents to Sanctuary Cities, N.Y. Times (Feb. 14, 2020),
https://www.nytimes.com/2020/02/14/us/Border-Patrol-ICE-Sanctuary-Cities.html.

                                            52
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 53 of 90




       151.    In April 2020, Defendant Trump even proposed withholding pandemic-

related federal funding from sanctuary jurisdictions, saying that “sanctuary cities” should

be excluded from “billions of dollars” in federal aid.53

       D. The Presidential Memorandum to Exclude Undocumented Immigrants
       from the Census

       152.    Where subterfuge has failed, Defendants have now turned to executive

fiat. Barred from including a citizenship question on the 2020 census, Defendants have

now contrived a new scheme to identify and directly exclude undocumented immigrants

from the Actual Enumeration required for apportionment. On July 21, 2020, Defendant

Trump issued a presidential memorandum to the Secretary of Commerce entitled,

“Memorandum on Excluding Illegal Aliens From the Apportionment Base Following the

2020 Census.”54

       153.    The Memorandum wrongly asserts that “[t]he Constitution does not

specifically define which persons must be included in the apportionment base,” that

“persons in each state” has been interpreted to mean “inhabitants,” that the scope of the

term “inhabitants” requires “the exercise of judgment,” and that the President purportedly

has discretion to exercise that judgment to exclude entire categories of persons who

reside in the United States. Id.




53
  Priscilla Alvarez, Trump renews threats to withhold federal funds from sanctuary cities
amid pandemic, CNN (Apr. 30, 2020), https://www.cnn.com/2020/04/30/politics/trump-
sanctuary-city-coronavirus/index.html.
54
  Available at https://www.whitehouse.gov/presidential-actions/memorandum-
excluding-illegal-aliens-apportionment-base-following-2020-census/.

                                             53
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 54 of 90




       154.    On this asserted legal basis, the Memorandum declares that for

reapportionment following the 2020 Census, “it is the policy of the United States to

exclude from the apportionment base aliens who are not in a lawful immigration status

under the Immigration and Nationality Act, as amended (8 U.S.C. 1101 et seq.), to the

maximum extent feasible and consistent with the discretion delegated to the executive

branch.” Id. § 2.

       155.    The Memorandum states that the Secretary, in submitting his census report

under 13 U.S.C. § 141(b), “shall take all appropriate action, consistent with the

Constitution and other applicable law” to provide information to the President to allow

for the exclusion of undocumented immigrants. Id. § 3.

       156.    By its explicit and emphatic declaration of federal policy, the

Memorandum directs the Commerce Department (and through the Commerce

Department, the Census Bureau) to take steps to allow the President to exclude

undocumented immigrants in his apportionment report to Congress issued under 2 U.S.C.

§ 2(a). Id. This includes, but is not limited to, “provid[ing] information” in the report

that the Secretary must provide to the President under 13 U.S.C. § 141(b) that will

“permit[] the President” to exclude undocumented immigrants in calculating the number

of U.S. House seats to which each state is entitle. Id.

       157.    The Memorandum asserts that excluding undocumented immigrants is

justified because “the principles of representative democracy” are undermined by tying

the political influence of states to a population that includes undocumented immigrants.

Memorandum, § 2.




                                             54
       Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 55 of 90




           158.   In an accompanying statement, Defendant Trump declared that the

Memorandum followed through on his commitment to determine the citizenship status of

the population, and argued that “the radical left is trying to erase the existence of [the

concept of American citizenship] and conceal the number of illegal aliens in our country”

as “part of a broader left-wing effort to erode the rights of Americans [sic] citizens.”55

The statement repeated the Memorandum’s argument that counting undocumented

immigrants creates “perverse incentives,” and that “we should not give political power to

people who should not be here at all.”56

           159.   Upon information and belief, following receipt of the Memorandum, the

Department of Commerce has issued directives to the Census Bureau, constituting final

agency action, to implement the policy of excluding noncitizens from the enumeration

used for congressional apportionment, as set forth in the Memorandum.

           160.   On June 23, 2020, Defendant Trump’s re-election campaign sent an email

making plain that the intent of the Memorandum is to undermine the census and

demonize immigrants. The email characterized the Memorandum as an “Executive

Order” that “will block” undocumented people from “receiving congressional

representation” and from “being counted in the U.S. Census.”57 The email claimed that




55
  President Donald Trump, Statement from the President Regarding Apportionment (July
21, 2020), https://www.whitehouse.gov/briefings-statements/statement-president-
regarding-apportionment/.
56
     Id.
57
   Hansi Lo Wang (@hansilowang), Twitter (July 23, 2020, 3:34 PM),
https://twitter.com/hansilowang/status/1286384297314844672.

                                              55
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 56 of 90




this “Executive Order” was necessary because “Democrats are prioritizing dangerous,

unlawful immigrants over American Citizens.”58

       E. The Effect of Excluding Undocumented Immigrants from the Census

       161.    Pew Research Center has estimated that the total population of

undocumented immigrants in the United States was 10.5 million people in 2017.59 The

Department of Homeland Security (DHS) has estimated that the total population of

undocumented immigrants in the United States was 12 million in 2015.60

       162.    California, Texas, and New York are consistently three of the states with

the largest populations of undocumented residents.

       163.    According to Pew Research Center, California had 2 million

undocumented residents, Texas had 1.6 million undocumented residents, and New York




58
   Id. See also Tara Bahrampour, Trump’s reelection campaign calls for adding
citizenship question to 2020 census amid criticism that he is politicizing the count, Wash.
Post (Mar. 20, 2018), https://www.washingtonpost.com/local/social-issues/trump-
campaign-calls-for-adding-citizenship-question-to-2020-census-amid-accusations-that-
the-president-is-politicizing-the-annual-count/2018/03/20/dd5929fe-2c62-11e8-b0b0-
f706877db618_story.html (describing a “Trump reelection campaign” email that asked
supporters whether they “support[ed] the president in adding a citizenship question” to
the Census and noting that critics described the email as “demoralizing,” “an assault on
the constitution,” and “a sly attempt to rally the president’s base”).
59
  Jeffrey S. Passel & D’Vera Cohn, Mexicans decline to less than half the U.S.
unauthorized immigrant population for the first time, Pew Research Ctr. (June 12,
2019), https://www.pewresearch.org/fact-tank/2019/06/12/us-unauthorized-immigrant-
population-2017/.
60
   Office of Immigration Statistics, U.S. Dep’t of Homeland Sec., Population Estimates:
Illegal Alien Population Residing in the United States: January 2015 at 2 (Dec.
2018), https://www.dhs.gov/sites/default/files/publications/18_1214_PLCY_pops-est-
report.pdf.

                                            56
       Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 57 of 90




had 650,000 undocumented residents in 2017, subject to an upward or downward

variance of 50,000 people for each estimate.61

          164.   According to DHS, California had 2.9 million undocumented residents,

Texas had 1.9 million undocumented residents, and New York had 590,000

undocumented residents in 2015.62

          165.   The current average population of each U.S. House district is 710,767

people.

          166.   The Memorandum expressly aims to alter Congressional apportionment

based on states’ undocumented populations. For example, it argues that “[i]ncreasing

congressional representation based on the presence of aliens who are not in a lawful

immigration status would also create perverse incentives encouraging violations of

Federal law.” Memorandum§ 2.

          167.   Of these states, the Memorandum specifically targets California,

anticipating that excluding undocumented immigrants from the census would deprive

California of multiple House seats (an thus, Electoral College votes). The Memorandum

states: “Current estimates suggest that one State is home to more than 2.2 million illegal

aliens, constituting more than 6 percent of the State’s entire population. Including these

illegal aliens in the population of the State for the purpose of apportionment could result

in the allocation of two or three more congressional seats than would otherwise be

allocated.” Id. Upon information and belief, this “one State” is California.




61
     Passel & Cohn, supra note 59.
62
     Office of Immigration Statistics, supra note 60.

                                              57
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 58 of 90




       168.    Unlawfully excluding undocumented residents from the population count

used for apportionment will likely deprive several states—most particularly, Arizona,

California, Florida, New Jersey, New York, and Texas—of at least one House seat (or

will cause not to gain at least one House seat they would have gained) during the post-

2020 decennial census apportionment process.

       169.    Indeed, this Court found that Arizona, California, Florida, Illinois, New

York, and Texas all faced a substantial certainty of losing a seat based on a differential

undercount of 5.8% of all noncitizens in the 2020 census. New York, 351 F. Supp. 3d at

594, aff’d in relevant part, 139 S. Ct. 2551. The evidence upon which the Court based

these findings—the testimony of Dr. Chris Warshaw—relied on smaller undercounts of

noncitizens in each of these states than would be caused by the Memorandum. See id.

(citing Warshaw Decl., Dkt. No. 526-1). A greater impact will occur for these states if

100% of undocumented immigrants are removed from the apportionment count. Other

studies have also confirmed the certainty that various states would lose a seat if

undocumented residents are removed.63


63
   See Jeffrey S. Passel & D’Vera Cohn, How removing unauthorized immigrants from
census statistics could affect House reapportionment, Pew Research Ctr. (July 24, 2020),
https://www.pewresearch.org/fact-tank/2020/07/24/how-removing-unauthorized-
immigrants-from-census-statistics-could-affect-house-reapportionment/ (finding
California, Florida, and Texas would each end up with one fewer seat than they otherwise
would have if undocumented immigrants were excluded from apportionment); Amelia
Thomson-DeVeaux, The Citizenship Question Could Cost California And Texas A Seat
In Congress, FiveThirtyEight (June 17, 2019), https://fivethirtyeight.com/features/the-
citizenship-question-could-cost-california-and-texas-a-seat-in-congress/ (finding
California, Arizona, and Texas would lose at least one seat in a poorly conducted census
and 10% of households with undocumented immigrants undercounted). While there are
questions about the accuracy of its expert’s methodology, the State of Alabama has
asserted essentially the same thing in separate litigation. See Expert Report of Dudley
Poston at 28, Alabama v. U.S. Dep’t of Commerce, No. 2:18-cv-00772-RD (N.D. Ala.)


                                             58
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 59 of 90




       170.    But the effects of the Memorandum are likely to run even deeper. Like

the failed effort to add a citizenship question to the census, the new policy of excluding

undocumented immigrants from the census will broadcast a xenophobic message to

immigrant communities about census participation, suppressing responses from

households containing immigrants and noncitizens. This will result in the omission from

the census not only of undocumented immigrants, but also noncitizen immigrants with

legal status and United States citizens. The resulting undercount will harm the work of

organizations—including that of the Plaintiffs here—in promoting census participation

and will further strip representation and economic resources from communities with

immigrant populations.

       171.    The Department of Commerce and the Census Bureau have recognized

that the effect of excluding undocumented immigrants from the apportionment count

would be to deter census participation and damage the overall accuracy of the census.

For example, in his 1989 letter to Congress, then-Secretary of Commerce Mosbacher

stated that, “excluding undocumented aliens would be entirely infeasible and would

considerably undermine critical efforts being undertaken by the [Census] Bureau to

assure an effective and complete count.”64 The Secretary cautioned that methods used to

exclude undocumented immigrants “could seriously jeopardize the accuracy of the




(opining that excluding undocumented residents from apportionment base would cause
California, Texas, and New Jersey to lose seats).
64
  See Letter from Secretary of Commerce Robert A. Mosbacher to Honorable Jeff
Bingaman, supra note 8.

                                             59
       Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 60 of 90




census,” and argued that a “census of only legal residents cannot be done as accurately as

a census of all residents.”65

           172.   More recently, in a hearing before the House Committee on Oversight and

Reform, John Thompson, former Director of the Census Bureau, testified that he was

“extremely concerned” that the Memorandum “will adversely affect the quality and

accuracy of the 2020 Census.” Specifically, Thompson explained that “the directive to

exclude undocumented persons from the Apportionment base” is likely to reduce the

response rate among “hard-to-count populations including non-citizens and immigrants”

by strengthening the “serious belief[] that their information will be given to immigration

enforcement.” Additionally, Thompson warned that efforts to subtract an existing

estimate of the undocumented population from the census count produce a “serious risk

that large error could result.”66

           173.   At the same hearing, Vincent Barabba, another former Director of the

Census Bureau, testified that, “by re-introducing his illegal desire of only counting

citizens,” President Trump has “ensure[d] that he achieves his real objective.” That is,

legally present and undocumented immigrants “perceive that by filling out the Census

Form they will be placing themselves in danger – the consequence of which will be that

they will be less likely to fill out the Census form and therefore not be counted in the




65
     Id.
66
  Counting Every Person: Hearing on Safeguarding the 2020 Census Against the Trump
Administration’s Unconstitutional Attacks Before the House Comm. on Oversight &
Reform, 116th Cong. 1–3 (2020) (statement of John H. Thompson, Former Director of
Census Bureau).

                                              60
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 61 of 90




2020 Census.”67 And former Census Bureau Director Robert Groves called into question

the quality of any statistical output from this process, describing an “attempt to assemble”

counts of citizens using administrative records as “unprecedented in the history of the

Bureau.”68

       174.    There are just a few months left for people to be counted in the census—a

crisis of the Defendants’ own making. The Bureau’s NRFU operations had been set to

conclude on October 31, but Defendants have made a bad situation even worse. The

window for census field operations has been cut short by a month, with the window for

self-responses to the census now due to close on September 30.69 Each day that the

policy remains in effect represents another lost day in the shrinking window for census

responses, an incremental irreparable harm to the accuracy of the Enumeration, and to

Plaintiffs and immigrant communities around the country.

       F.      The Census Bureau’s Likely Use of Statistical Modeling to Estimate
               the Undocumented Population



67
  Counting Every Person: Hearing on Safeguarding the 2020 Census Against the Trump
Administration’s Unconstitutional Attacks Before the House Comm. on Oversight &
Reform, 116th Cong. 1 (2020) (statement of Vincent P. Barabba, Former Director of
Census Bureau).
68
  Counting Every Person: Hearing on Safeguarding the 2020 Census Against the Trump
Administration’s Unconstitutional Attacks Before the House Comm. on Oversight &
Reform, 116th Cong. 2–3 (2020) (statement of Robert M. Groves, Former Director of
Census Bureau).
69
   See U.S. Census Bureau, supra note 3; see also U.S. Census Bureau, “Memorandum
for The Record from Albert Fontenot, Jr., Associate Director, Decennial Census
Programs Re: Adjustment of 2020 Census Operations in Response to COVID-19,” 2020
Census Program Memorandum Series: 2020.08 (May 18, 2020),
https://www2.census.gov/programs-surveys/decennial/2020/program-
management/memo-series/2020-memo-2020_08.pdf; U.S. Census Bureau, 2020 Census
Operational Adjustments Due to COVID-19, https://2020census.gov/en/news-
events/operational-adjustments-covid-19.html (visited July 30, 2020).

                                            61
       Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 62 of 90




         175.    On August 3, the Census Bureau announced that it is “work[ing] on

meeting the requirements . . . [of] the Presidential Memorandum issued July 21, 2020.”70

         176.    The Census Bureau, however, does not currently have a means to

individually enumerate undocumented immigrants separate and apart from the rest of the

population in each jurisdiction.

         177.    After completion of the citizenship question litigation, the Census Bureau

indicated that it would seek to compile citizenship status information for Census

respondents by using administrative records, including records from the Social Security

Administration. Such administrative records, however, do not provide information as to

legal status, as opposed to citizenship, and cannot be used to determine whether census

respondents are undocumented immigrants specifically.

         178.    In fact, the Government has recently represented in separate litigation, via

a declaration by Census Bureau Senior Advisor Enrique Lamas, that it “lack[s] . . .

accurate estimates of the resident undocumented population” on a state-by-state basis.71


70
     U.S. Census Bureau, supra note 3.
71
   Defendants’ Supp. Rule 26(a)(1) Disclosures and Rule 26(a)(2)(C) Disclosures, State
of Alabama v. Dep’t of Commerce, Case No. 2:18-cv-00772-RDP (N.D. Ala. March 13,
2020). See also Jeffrey Mervis, Why the U.S. Census Bureau could have trouble
complying with Trump’s order to count citizens, Science Mag. (Sept. 16, 2019),
https://www.sciencemag.org/news/2019/09/why-us-census-bureau-could-have-trouble-
complying-trump-s-order-count-citizens (detailing the “formidable challenge” in relying
on administrative records); Comment from Campaign Legal Center, OMB Control
Number 0607-0995, https://campaignlegal.org/sites/default/files/2020-
01/Final%20Campaign%20Legal%20Center%20Comment%20OMB%20Control%20No
%200607-0995.pdf (noting that “[s]tate administrative data on individual citizenship
status are notoriously riddled with errors and outdated information” and “records
misidentify naturalized U.S. citizens as non-U.S. citizens”); Jennifer Van Hook, Counting
11 million undocumented immigrants is easier than Trump thinks, The Conversation
(July 17, 2019), https://theconversation.com/counting-11-million-undocumented-


                                              62
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 63 of 90




       179.    In the absence of means to actually enumerate the total population of the

United States minus undocumented immigrants, the Government has indicated its

intention to use statistical modeling to estimate the undocumented population and thereby

calculate an apportionment population that excludes undocumented immigrants. In

separate litigation, Department of Justice attorney Stephen Ehrlich recently stated in a

hearing that “there may need to be some statistical modeling” in order to carry out the

Memorandum, though the Government had not yet “formulated a methodology.”72

       180.    This statement is consistent with the previous efforts of governmental and

non-governmental actors that have endeavored to project the population of undocumented

immigrants in the United States. For example, Pew Research Center compiles statistical

estimates of the population of undocumented immigrants rather than an actual

enumeration, making a variety of statistical adjustments to the census population numbers

and weighting the data.73 DHS has similarly used statistical sampling methodology, the

residual method, for estimated the populations of undocumented immigrants. 74



immigrants-is-easier-than-trump-thinks-120459 (observing that administrative records
provide “inconsistent information about the same person,” have “limited value for
describing those who fall outside of the administrative records system,” and will require
researchers to “make assumptions about coverage error”).
72
   Hansi Lo Wang, Trump Sued Over Attempt To Omit Unauthorized Immigrants From A
Key Census Count, N.P.R. (July 31, 2020),
https://www.npr.org/2020/07/24/894322040/trump-sued-for-attempt-to-omit-
unauthorized-immigrants-from-a-key-census-count.
73
  See, J. Passel, Measuring illegal immigration: How Pew Research Center counts
unauthorized immigrants in the US (July 12, 2019), https://www.pewresearch.org/fact-
tank/2019/07/12/how-pew-research-center-counts-unauthorized-immigrants-in-us/.
74
   Office of Immigration Statistics, U.S. Dep’t of Homeland Sec., Population Estimates:
Illegal Alien Population Residing in the United States: January 2015 at 2 (Dec.
2018), https://www.dhs.gov/sites/default/files/publications/18_1214_PLCY_pops-est-


                                            63
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 64 of 90




        181.    The scope of any statistical model required to estimate the number of

undocumented immigrants would be unprecedented for use in calculating the

apportionment population. The use of such statistical processes is expressly prohibited

for purposes of Congressional apportionment under the Census Act. See Dep’t of

Commerce v. U.S. House of Representatives, 525 U.S. 316, 338 (1999); 13 U.S.C. §§

141, 195.

                                  CAUSES OF ACTION

                                        COUNT ONE
                      Violation of Enumeration and Apportionment
                     (Article I, Section 2, Clause 3 of the Constitution,
                       and Section 2 of the Fourteenth Amendment)
                           (All Plaintiffs against All Defendants)

        182.    Plaintiffs repeat and re-allege by reference all of the previous allegations

in this Complaint.

        183.    The Constitution requires that the apportionment of seats for the House of

Representatives be conducted on the basis of the total population of all persons in each

state, following each decennial census.

        184.    In particular, Article I, Section 2 of the Constitution requires that

“Representatives . . . shall be apportioned among the several States . . . according to their

respective Numbers, which shall be determined” based on the number of “persons” in

each state according to an “actual Enumeration,” “in such Manner as [Congress] shall by

Law direct.” U.S. Const. art. I, § 2, cl. 3.




report.pdf. DHS has not performed any estimates of the population of undocumented
immigrants for any year since 2015.

                                               64
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 65 of 90




       185.    Section 2 of the Fourteenth Amendment provides that “Representatives

shall be apportioned among the several States according to their respective numbers,

counting the whole number of persons in each State.” U.S. Const. amend. XIV, § 2

(emphasis added).

       186.    “Whatever his status under the immigration laws, an alien is . . . a

‘person’” for purposes of the Fourteenth Amendment. Plyler, 457 U.S. at 210. A

“person” means a “human being,” Black’s Law Dictionary (11th ed. 2019), and no matter

what the Trump Administration may say, undocumented immigrants are human beings.

Undocumented immigrants living in the United States are among the “whole number of

persons in each State,” U.S. Const. amend. XIV, § 2, and thus the plain and unequivocal

text requires counting undocumented immigrants in the total population base used for

Congressional apportionment.

       187.    The Supreme Court has definitively held that non-citizens must be

included in the population base used to apportion U.S. House seats to each state. The

Court held just four years ago that “the Fourteenth Amendment calls for the

apportionment of congressional districts based on total population,” including non-

citizens. Evenwel, 136 S. Ct. at 1129; see also id. at 1128 (“The product of these debates

was § 2 of the Fourteenth Amendment, which retained total population as the

congressional apportionment base.”).

       188.    Other courts, including this Court, have recognized the same. See, e.g.,

New York, 351 F. Supp. 3d at 514 (“[T]he Constitution mandates that every ten years the

federal government endeavor to count every single person residing in the United States,

whether citizen or noncitizen, whether living here with legal status or without,” and


                                            65
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 66 of 90




“[t]he. population count derived from that effort is used . . . to apportion Representatives

among the states”); Klutznick, 486 F. Supp. at 576 (“The language of the Constitution is

not ambiguous. It requires the counting of the ‘whole number of persons’ for

apportionment purposes, and while illegal aliens were not a component of the population

at the time the Constitution was adopted, they are clearly ‘persons.’”).

       189.     The Memorandum brazenly ignores this precedent and the plain text of the

Constitution. It purports to unilaterally declare that undocumented immigrants are not

“persons” under the Fourteenth Amendment. Based on that shocking and baseless

assertion, the Memorandum declares it to be the explicit policy of the United States “to

exclude from the apportionment base aliens who are not in a lawful immigration status.”

The Memorandum further directs the Secretary to provide the President with information

in his census report that excludes undocumented immigrants from the population count of

each state, so as to permit the President to exclude such persons in reporting to Congress

the number of each representatives to which each State is entitled, which the President

will then do.

       190.     By denying undocumented immigrants are “persons” and excluding them

from the total population count for congressional apportionment, the Memorandum

violates the plain and straightforward command of the Enumeration Clause and the

Fourteenth Amendment, as well as binding Supreme Court precedent.

       191.     The Memorandum further violates the Enumeration Clause and the

Fourteenth Amendment by apportioning U.S. House seats among the states based on data

other than the “numbers” reflecting the total population of each state as determined by the

“actual Enumeration” of the decennial census.


                                             66
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 67 of 90




       192.    Defendants’ violations of the Enumeration Clause and the Fourteenth

Amendments will cause Plaintiffs and their members harm because it will cause New

York, California, and Texas, among other states, to each receive at least one fewer seat in

the House of Representatives. Because these states will have at least one fewer

congressional district than they would otherwise, each congressional district in these

states will encompass more total people than it would otherwise, diluting the vote of

residents of these states, such as Plaintiffs’ members. The loss of a congressional seat

will also result in fewer votes for each state in the Electoral College, reducing the

political power of residents of these states. These injuries are directly traceable to the

exclusion of undocumented immigrants as a result of the Memorandum and its policy

       193.    Defendants’ violations of the Enumeration Clause and the Fourteenth

Amendments also causes harm to Plaintiffs and their members because, as explained,

some of their members are undocumented immigrants and live in communities where

undocumented immigrants constitute substantial portions of the population; and Plaintiffs

provide services to undocumented immigrants. The existence of an official policy to

exclude undocumented immigrants from apportionment totals will cause fewer

undocumented immigrants to respond to the census, causing numerous injuries to the

communities in which undocumented immigrants live, including loss of political power

and funding.

       194.    There is a substantial likelihood that the requested relief will redress

these injuries. See Dep’t of Commerce, 139 S. at 2565–66; Utah v. Evans, 536 U.S. 452,

464 (2002); U.S. House of Representatives, 525 U.S. at 329–34.

                                      COUNT TWO

                                              67
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 68 of 90




                                 Violation of Census Act
                            (2 U.S.C. § 2a(a); 13 U.S.C. § 141)
                                       (Ultra Vires)

       195.    Plaintiffs repeat and re-allege the previous factual and jurisdictional

allegations in this complaint.

       196.    Congress has required that the Secretary of Commerce “shall, in the year

1980 and every 10 years thereafter, take a decennial census of population as of the first

day of April of such year, which date shall be known as the ‘decennial census date.’”

13 U.S.C. § 141(a). “The tabulation of total population by States under subsection (a) of

[§ 141] as required for the apportionment of Representatives in Congress among the

several States shall be completed within 9 months after the census date and reported by

the Secretary to the President of the United States.” Id. § 141(b) (emphasis added).

       197.    In turn, “the President shall transmit to the Congress a statement showing

the whole number of persons in each State, excluding Indians not taxed, as ascertained

under the seventeenth and each subsequent decennial census of the population, and the

number of Representatives to which each State would be entitled under an apportionment

of the then existing number of Representatives by the method known as the method of

equal proportions.” 2 U.S.C. § 2a(a).

       198.    As the Supreme Court and the Census Bureau have recognized, these

statutes require that persons whose “usual residence” is in the United States must be

counted in the enumeration and apportionment of U.S. House seats at that “usual

residence.” “[T]he first census conducted in 1790 required that persons be allocated to

their place of ‘usual residence,” and “‘usual residence’ has continued to hold broad

connotations” through present day. Franklin, 505 U.S. at 803, 805. The Census Bureau


                                             68
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 69 of 90




has confirmed that its official policy today is that “[t]he state in which a person resides

and the specific location within that state is determined in accordance with the concept of

‘usual residence,’ which is defined by the Census Bureau as the place where a person

lives and sleeps most of the time.” Residence Rule, 83 Fed. Reg. at 5526.

       199.    Under the Census Bureau’s Residence Rule, “[c]itizens of foreign

countries living in the United States” must be “[c]ounted at the U.S. residence where they

live and sleep most of the time.” 83 Fed. Reg. at 5533.

       200.    The President’s Memorandum violates 13 U.S.C. § 141(a)–(b) by

requiring the Secretary of Commerce to tabulate and transmit reports to the President

estimates of the total population in each State that are based on data other than the actual

Enumeration of each state as determined by the decennial census, and that do not count

all persons who live in the state as their “usual residence.” Specifically, the President’s

Memorandum violates 13 U.S.C. § 141(a)–(b) by requiring the Secretary to rely on

administrative data other than the actual Enumeration of each state as determined by the

decennial census, and to exclude undocumented immigrants who reside in a state as their

usual residence, in tabulating the total population of each state and transmitting those

total population numbers to the President.

       201.    The President’s Memorandum also violates 2 U.S.C. § 2a(a) and 13

U.S.C. § 141(a)–(b) by requiring the President to calculate and transmit to Congress total

population figures for each state, and the apportionment of U.S. House seats among the

states, based on data other than “decennial census of the population,” and by using a

method other than the “method of equal proportions” prescribed by Congress. 2 U.S.C. §

2a(a). The President may use only the actual enumeration of the total population of each


                                              69
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 70 of 90




State as “ascertained under the . . . decennial census”—and nothing else—to calculate the

whole number of persons in each State and the number of Representatives for each state.

2 U.S.C. § 2a(a). Likewise, the “method of equal proportions” is a “rigid” formula

“provided by Congress itself” that requires use of the total population of each State as

determined based on the decennial census and no other administrative data. Franklin,

505 U.S. at 2775.

       202.    The President’s Memorandum also violates 2 U.S.C. § 2a(a) and 13

U.S.C. § 141(a)–(b) by causing the President to transmit to Congress total population

figures for each state that do not include all persons who live in each state as their “usual

residence,” and/or by causing the President to transmit to Congress a number of

Representatives for each state that is calculated by excluding persons who live in each

state as their “usual residence.” If the Secretary of Commerce transmits one set of total

population numbers to the President that do include undocumented immigrants who live

in the United States as their usual residence (as the Secretary must do), then the President

is required to use that set of total population numbers in transmitting to Congress “the

whole number of persons in each State,” and “the number of Representatives to which

each State would be entitled under an apportionment of the then existing number of

Representatives by the method known as the method of equal proportions.” 2 U.S.C. §

2a(a). The number of whole of persons in each state that the President must transmit to

Congress must be that “ascertained under the . . . decennial census of the population,” id.,

which includes all persons living in the United States as their usual residence, 13 U.S.C.

§ 141(a)–(b). And it is “required for the apportionment of Representatives in Congress

among the several States” that the President and the Secretary use the total population


                                             70
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 71 of 90




numbers tabulated for each state that include all persons who live in each state as their

usual residence. 13 U.S.C. § 141(b).

        203.    Because Defendant Trump and Secretary Ross will act beyond the scope

of their statutory authority in a way that causes constitutional violations, they are acting

ultra vires pursuant to 2 U.S.C. § 2a(a) and 13 U.S.C. § 141. See, e.g., Mountain States

Legal Foundation v. Bush, 306 F. 3d. 1132, 1136 (D.C. Cir. 2002) (“[T]he Supreme

Court has indicated generally that review is available to ensure that Proclamations are

consistent with constitutional principles and the President has not exceeded his statutory

authority.”); Chamber of Commerce of United States v. Reich, 74 F.3d 1322, 1328 (D.C.

Cir. 1996) (“When an executive acts ultra vires, courts are normally available to

reestablish the limits on his authority. . . . That the executive's action here is essentially

that of the President does not insulate the entire executive branch from judicial review.”).

        204.    The Memorandum also will result in the President and Secretary Ross

failing to perform their clear legal duties to, among other things: tabulate the total

populations of the States based on data from the decennial census that includes all

persons who live in the United States as their usual residence; calculate the whole number

of persons in each state and the number of U.S. House seats to which each seat is entitled

based on data from the decennial census that includes all persons who live in the United

States as their usual residence; and transmit to Congress the whole number of persons in

each state and the number of U.S. House seats to which each seat is entitled based on data

from the decennial census that includes all persons who live in the United States as their

usual residence.




                                               71
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 72 of 90




       205.     Defendants’ violations of 2 U.S.C. § 2a(a) and 13 U.S.C. § 141 will cause

Plaintiffs and their members harm because it will cause New York, California, and Texas,

among other states, to receive at least one fewer seat in the House of Representatives.

Because these states will have at least one less congressional district than they would

otherwise, each congressional district in these states will encompass more total people

than they would otherwise, diluting the vote of residents of these states, such as

Plaintiffs’ members. The loss of a congressional seat will also result in fewer votes for

each state in the Electoral College, reducing the political power of residents of these

states. These injuries are directly traceable to the exclusion of undocumented immigrants

as a result of the Memorandum and its policy.

       206.     Defendants’ violations of 2 U.S.C. § 2a(a) and 13 U.S.C. § 141 also

causes harm to Plaintiffs and their members because, as explained, some of their

members are undocumented immigrants and live in communities where undocumented

immigrants constitute portions of the population; and Plaintiffs provide services to

undocumented immigrants. The existence of an official policy to exclude undocumented

immigrants from apportionment totals will cause fewer undocumented immigrants to

respond to the census, causing numerous injuries to the communities in which

undocumented immigrants live, including loss of political power and funding.

       207.     There is a substantial likelihood that the requested relief will redress

these injuries. See Dep’t of Commerce, 139 S. Ct. at 2565-66; Utah, 536 U.S. at

464; U.S. House of Representatives, 525 U.S. at 329-34.

                                   COUNT THREE
                Discrimination on the Basis of Race and National Origin
              (Fifth and Fourteenth Amendments of the U.S. Constitution)

                                              72
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 73 of 90




                         (All Plaintiffs against All Defendants)

       208.    Plaintiffs repeat and re-allege the previous factual and jurisdictional

allegations in this complaint.

       209.    The Due Process Clause of the Fifth Amendment to the U.S. Constitution

requires that the federal government not deny people the equal protection of its laws and

prohibits the federal government from discriminating against individuals in the United

States on the basis of race, ethnicity, national origin, and citizenship. U.S. Const. amend

V.

       210.    The Supreme Court has affirmed the clear text of the Fifth Amendment by

recognizing its constitutional protections apply to “person[s]” within the jurisdiction of

the United States, and not only to citizens. See, e.g., Wong Wing v. United States, 163

U.S. 228 (1896) (Field, J., concurring) (“[t]he term ‘person,’ used in the [F]ifth

[A]mendment, is broad enough to include any and every human being within the

jurisdiction of the republic”); see also Reno v. Flores, 507 U.S. 292, 306 (1993).

       211.    The Fifth Amendment’s Due Process Clause “applies to all persons within

the United States, including aliens, whether their presence is lawful, unlawful, temporary,

or permanent.” Zadvydas v. Davis, 533 U.S. 678, 693 (2001).

       212.     The “bedrock protections of the Fifth Amendment’s Due Process Clause”

are not eliminated by the “mere act of entry into the United States without

documentation.” Garza v. Hargan, 874 F.3d 735, 737–38 (D.C. Cir. 2017) (Millett, J.,

concurring).

       213.    The Fifth Amendment’s prohibition on discrimination on the basis of

race, ethnicity, national origin, and citizenship is co-extensive with the Equal Protection


                                             73
     Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 74 of 90




guarantees of the Fourteenth Amendment, which the Supreme Court has long recognized

extends to undocumented immigrants. “The Fourteenth Amendment to the Constitution

is not confined to the protection of citizens . . . . [and is] universal in [its] application, to

all persons within the territorial jurisdiction, without regard to any differences of race, of

color, or of nationality.” Yick Wo v. Hopkins, 118 U.S. 356, 369 (1886). In more recent

years, the Supreme Court has reaffirmed that “aliens whose presence in this country is

unlawful . . . have long been recognized as ‘persons’ guaranteed due process of law by

the Fifth and Fourteenth Amendments.” Plyler, 457 U.S. at 210.

        214.    The Memorandum violates the Fifth Amendment’s prohibition on

discrimination in at least two distinct respects. First, it facially targets undocumented

immigrants for exclusion from the decennial enumeration, outright denying them the

status of “persons” under the Constitution. Government action denying the personhood

of people living in the United States echoes the darkest chapters of American

constitutional history. See Dred Scott v. Sandford, 60 U.S. 393 (1857).

        215.    Second, as with the failed scheme to include a citizenship question on the

census, this latest discriminatory act is motivated by a bare desire to harm immigrant

communities of color, and particularly Latinx communities, by reducing their political

clout and access to federal resources.

        216.    Defendant Trump and nativist members of his Administration view non-

white, undocumented immigrants as a political and cultural threat. The President, as

noted supra, has directed particularly virulent animus at Latinx immigrants. Defendant

Trump and members of his Administration have long warned about the consequences of




                                                74
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 75 of 90




rising Latinx political power in the United States and the ostensible harms of

undocumented immigrants to the United States.

       217.    The Memorandum not only would codify the animus and discriminatory

goals of Defendants, but it would result in a cascade of discriminatory effects, including,

but not limited to:

       a. The loss of congressional seats and Electoral College votes in states where

these groups constitute significant portions of the population and where Plaintiffs have

members, including a certainly impending loss for Texas, New Jersey, and California;

and a substantial risk of a loss for New York, Florida, Arizona, and Illinois; and

       b. A substantial reduction in the amount of federal funds distributed to the local

and state governments in which the Plaintiffs reside, which all have significant, non-

white populations; and

       c. A reduction of the political influence to which these communities would

receive through an accurate census count.

       218.    In addition to the discriminatory effects evidence well-known and acted

upon by Defendants and the direct intent evidence outlined, the haphazard process

through which the Defendants promulgated this Memorandum provides strong

circumstantial evidence of discriminatory intent. This evidence includes the timing of the

release of the Memorandum, which coincides with dispatching of census field operations

to conduct outreach to groups the Defendant Trump has discouraged from participating

with dark and racist presidential campaign statements; the bizarre procedural sequence

and series of events leading up to the Memorandum; the President’s repeated efforts to

generate confusion surrounding and distrust of the census process; the shallow


                                            75
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 76 of 90




justifications cited by the President for the memorandum; the historical background and

substantive departures from prior precedents; contemporary statements of the President

and other decisionmakers; and the profound unworkability of the Memorandum.

       219.    Defendants’ violations of the Fifth Amendment will cause Plaintiffs and

their members harm because it will cause New York, California, and Texas, among other

states, to receive at least one fewer seat in the House of Representatives. Because these

states will have at least one less congressional district than they would otherwise, each

congressional district in these states will encompass more total people than they would

otherwise, diluting the vote of residents of these states, such as Plaintiffs’ members. The

loss of a congressional seat will also result in fewer votes for each state in the Electoral

College, reducing the political power of residents of these states. These injuries are

directly traceable to the exclusion of undocumented immigrants as a result of the

Memorandum and its policy

       220.    Defendants’ violations of the Fifth Amendment also cause harm to

Plaintiffs and their members because, as explained, some of their members are

undocumented immigrants and live in communities where undocumented immigrants

constitute portions of the population; and Plaintiffs provide services to undocumented

immigrants. The existence of an official policy to exclude undocumented immigrants

from apportionment totals will cause fewer undocumented immigrants to respond to the

census, causing numerous injuries to the communities in which undocumented

immigrants live, including loss of political power and funding.




                                              76
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 77 of 90




        221.    There is a substantial likelihood that the requested relief will redress

these injuries. See Dep’t of Commerce, 139 S. Ct. at 2565-66; Utah, 536 U.S. at

464; U.S. House of Representatives, 525 U.S. at 329-34.

                                      COUNT FOUR
                                   Separation of Powers
                    (Article I, Section 2, Clause 3 of the Constitution,
                      as amended by the Fourteenth Amendment)
                        (All Plaintiffs against Defendant Trump)

        222.    Plaintiffs repeat and re-allege the previous factual and jurisdictional

allegations in this complaint.

        223.    Article I of the U.S. Constitution, in conjunction with the Fourteenth

Amendment, requires that the federal government conduct an “actual Enumeration” of

the national population every ten years to determine the “whole number of persons” in

the United States and within each state for the purpose of apportioning members of the

House of Representatives to the respective states according to their population. U.S.

Const. art I, § 2, cl. 3; id. amend. XIV, § 2.

        224.    The Constitution, through the Enumeration Clause, “vests Congress with

virtually unlimited discretion in conducting the decennial ‘actual Enumeration.’” Dep’t

of Commerce, 139 S. Ct. at 2566 (quoting Wisconsin v. City of New York, 517 U.S. 1, 19

(1996)).

        225.    As the Supreme Court has noted repeatedly, through the Census Act,

Congress “delegated to the Secretary of Commerce the tasks of conducting the decennial

census ‘in such form and content as he may determine,’”—not the President. Id. at 2567

(quoting 13 U.S.C. § 141(a)).




                                                 77
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 78 of 90




       226.    The text of the Census Act itself makes clear that Congress has delegated

authority over the census to the Commerce Secretary, not the President.

       227.    Section 141(a) of the Census Act requires that “[t]he Secretary shall, in

the year 1980 and every 10 years thereafter, take a decennial census of population as of

the first day of April of such year, which date shall be known as the ‘decennial census

date’, in such form and content as he may determine”—not the President. 13 U.S.C. §

141(a) (emphasis added).

       228.    Section 4 of the Census Act requires the Secretary, not the President, to

“perform the functions and duties imposed upon him by this title.” 13 U.S.C. § 4.

       229.    The Census Act plainly distinguishes between the Secretary and the

President in their roles regarding the census, as intended by Congress. See, e.g., 13

U.S.C. § 141(b) (“The tabulation of total population by States under subsection (a) of this

section as required for the apportionment of Representatives in Congress among the

several States shall be completed within 9 months after the census date and reported by

the Secretary to the President of the United States.”) (emphasis added); 13 U.S.C. § 21

(distinguishing between “the President” and “the Secretary”).

       230.    The Constitution and Census Act thus make clear that the President has

usurped powers Congress has delegated to the Secretary. See Youngstown Sheet & Tube

Co. v. Sawyer, 343 U.S. 579, 637 (1952) (Jackson, J., concurring) (“When the President

takes measures incompatible with the expressed or implied will of Congress, his power is

at its lowest ebb, for then he can rely only upon his own constitutional powers minus any

constitutional powers of Congress over the matter.”); see also Medellin v. Texas, 552




                                            78
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 79 of 90




U.S. 491, 524 (2008) (“Justice Jackson's familiar tripartite scheme provides the accepted

framework for evaluating executive action in this area.”).

       231.    The Constitution and Census Act are unambiguous: Congress has

constitutional authority over the census, and it has delegated none of that authority to the

President. The Memorandum therefore violates the Constitution’s separation of powers.

       232.    Defendants’ constitutional violation causes ongoing harm to Plaintiffs and

their members because as explained their members are undocumented immigrants and

live in communities where undocumented immigrants constitute significant portions of

the populations; and provide services to undocumented immigrants, and as such, these

violations will deprive them of the political influence and funding to which they would be

entitled by a more accurate census.

       233.    The Supreme Court has stated, “An individual has a direct interest in

objecting to laws that upset the constitutional balance between the National Government

and the States when the enforcement of those laws causes injury that is concrete,

particular, and redressable. Fidelity to principles of federalism is not for the States alone

to vindicate.” Bond v. United States, 564 U.S. 211, 222 (2011).

       234.    Defendants’ violations of the constitutional separation of powers will

cause Plaintiffs and their members harm because it will cause New York, California, and

Texas, among other states, to receive at least one fewer seat in the House of

Representatives. Because these states will have at least one less congressional district

than they would other, each congressional district in these states will encompass more

total people than they would otherwise, diluting the vote of residents of these states, such

as Plaintiffs’ members. The loss of a congressional seat will also result in fewer votes for


                                             79
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 80 of 90




each state in the Electoral College, reducing the political power of residents of these

states. These injuries are directly traceable to the exclusion of undocumented immigrants

as a result of the Memorandum and its policy

       235.    Defendants’ violations of the constitutional separation of powers also

causes harm to Plaintiffs and their members because, as explained, some of their

members are undocumented immigrants and live in communities where undocumented

immigrants constitute significant portions of the population; and Plaintiffs provide

services to undocumented immigrants. The existence of an official policy to exclude

undocumented immigrants from apportionment totals will cause fewer undocumented

immigrants to respond to the census, causing numerous injuries to the communities in

which undocumented immigrants live, including loss of political power and funding.

       236.    There is a substantial likelihood that the requested relief will redress

these injuries. See Dep’t of Commerce, 139 S. Ct. at 2565-66; Utah, 536 U.S. at

464; U.S. House of Representatives, 525 U.S. at 329-34.

                                    COUNT FIVE
                             Administrative Procedure Act
 (All Plaintiffs against Defendants Ross, Dillingham, Department of Commerce and
                                   Census Bureau)
       237. Plaintiffs repeat and re-allege by reference all of the previous factual

allegations in this Complaint.

       238.    The Administrative Procedure Act (APA), 5 U.S.C. §§ 702, 704, provides

for a cause of action against any final agency action, within the meaning of the APA.

       239.    Upon information and belief, the Department of Commerce has directed

the Census Bureau to effectuate the Memorandum’s policy of excluding noncitizens from

the enumeration used to apportion congressional representation and has instructed the

                                             80
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 81 of 90




Census Bureau to that effect. This constitutes a final agency action within the meaning of

the APA because it marks the consummation of the agency’s decision-making process,

and it is one by which rights or obligations have been determined, or from which legal

consequences will flow, Bennett v. Spear, 520 U.S. 154, 177–78 (1997).

       240.      In addition, the Secretary’s tabulation of total population numbers for each

state that exclude undocumented immigrants and his transmission of those numbers to the

President is required under the Memorandum, and thus the fact that the Secretary will

take these actions is indisputable and inevitable. The Secretary’s tabulation of total

population numbers for each state that exclude undocumented immigrants and his

transmission of those numbers to the President are separate final agency actions within

the meaning of the APA. Requiring Plaintiffs to challenge those mandated final actions

after they occur could enable Defendants to evade judicial review.

       241.      The APA, 5 U.S.C. § 706(2), provides that a court shall hold unlawful and

set aside agency action found to be arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.

       242.      The Department of Commerce directive to the Census Bureau to effectuate

the policy of excluding undocumented immigrants from the census as set forth in the

Memorandum also violates the APA because it is contrary to statutory and constitutional

law. Dep’t of Commerce, 139 S. Ct. 2551 at 2569; State Farm Mut. Auto. Ins. Co., 463

U.S. at 42-43.

       243.      The Census Act requires that this decennial census result in a “tabulation

of total population by States . . . as required for the apportionment of Representatives in

Congress among the several States” to be reported to the President. 13 U.S.C. §


                                              81
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 82 of 90




141(b). This statute has identical meaning as the Constitution, whose mandate it

implements: undocumented immigrants are included in the “total population” of each

state, and thus must be included in the census. The statute governing reapportionment, 2

U.S.C. § 2a, provides that after within one week of the first day of the first regular

session of each Congress following the census – that is, after receiving the Secretary of

Commerce’s report pursuant to 13 U.S.C. § 141(b) – the President shall transmit to

Congress the population of each state and the number of seats to which it is entitled in the

House of Representatives. Like the Census Act, this statute implements the

Constitution’s requirement that apportionment be based on the total population of each

state by mandating that the President’s statement to Congress show “the whole number of

persons in each State . . . .” 2 U.S.C. § 2a(a). Undocumented immigrants are included

within the “whole number of persons in each State” as used in 2 U.S.C. § 2a(a).

       244.    The Department of Commerce directive to the Census Bureau to effectuate

the policy of excluding undocumented immigrants from the census as set forth in the

Memorandum is also arbitrary and capricious in violation of the APA because: it relied

on factors which Congress has not intended it to consider; entirely failed to consider an

important aspect of the problem; and offered an explanation for its decision that runs

counter to the evidence before the agency. Dep’t of Commerce, 139 S. Ct. 2551 at

2569; State Farm Mut. Auto. Ins. Co., 463 U.S. at 42-43.

       245.    The Department of Commerce directive to the Census Bureau to effectuate

the policy of excluding undocumented immigrants from the census as set forth in the

Memorandum is also arbitrary and capricious in violation of the APA because it changed

long-standing, consistent Census Bureau policy without a “reasoned analysis of the


                                             82
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 83 of 90




change.” State Farm Mut. Auto. Ins. Co., 463 U.S. at 42-43; FCC v. Fox Television

Stations, Inc., 556 U.S. 502 (2009).

       246.    The Department of Commerce directive to the Census Bureau to effectuate

the policy of excluding undocumented immigrants from the census as set forth in the

Memorandum is also arbitrary and capricious in violation of the APA because it is the

subject of improper political influence and pressure from political actors. D.C. Fed’n of

Civic Assoc. v. Volpe, 459 F.2d 1231, 1246 (D.C. Cir. 1971); Tummino v. Torti, 603 F.

Supp. 2d 519 (E.D.N.Y. 2009).

       247.    The Memorandum further violates the APA by effectively abrogating the

Residence Rule without going through notice-and-comment rulemaking. The Census

Bureau issued the Residence Rule pursuant to notice-and-comment rulemaking. The

Census Bureau provided in the Residence Rule that foreign citizens must be “[c]ounted at

the U.S. residence where they live and sleep most of the time,” 83 Fed. Reg. at 5533, and

the Census Bureau confirmed that “[a]pportionment is based on the resident population”

as calculated pursuant to the Residence Rule. 83 Fed. Reg. at 5526 n.1. The APA’s

notice-and-comment requirements prohibit the Census Bureau from calculating the total

population of each state in a manner different from that set forth in the Residence Rule

without revising or replacing the Residence Rule pursuant to notice-and-comment

rulemaking. Neither the President nor the Secretary of Commerce may order the Census

Bureau to violate a rule issued pursuant to notice-and-comment rulemaking. “An agency

may not . . . depart from a prior policy sub silentio or simply disregard rules that are still

on the books.” Fox Television Stations, Inc., 556 U.S. 502.




                                              83
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 84 of 90




       248.    Defendants’ violations of the APA will cause Plaintiffs and their members

harm because it will cause New York, California, and Texas, among other states, to

receive at least one fewer seat in the House of Representatives. Because these states will

have at least one less congressional district than they would otherwise, each

congressional district in these states will encompass more total people than they would

otherwise, diluting the vote of residents of these states, such as Plaintiffs’ members. The

loss of a congressional seat will also result in fewer votes for each state in the Electoral

College, reducing the political power of residents of these states. These injuries are

directly traceable to the exclusion of undocumented immigrants as a result of the

Memorandum and its policy.

       249.    Defendants’ violations of the APA also cause harm to Plaintiffs and their

members because, as explained, some of their members are undocumented immigrants

and live in communities where undocumented immigrants constitute significant portions

of the population; and Plaintiffs provide services to undocumented immigrants. The

existence of an official policy to exclude undocumented immigrants from apportionment

totals will cause fewer undocumented immigrants to respond to the census, causing

numerous injuries to the communities in which undocumented immigrants live, including

loss of political power and funding.

       250.    There is a substantial likelihood that the requested relief will redress

these injuries. See Dep’t of Commerce, 139 S. Ct. at 2565-66; Utah, 536 U.S. at

464; U.S. House of Representatives, 525 U.S. at 329-34.

                                        COUNT SIX –
                        Violation of Census Act—13 U.S.C. §§ 141, 195
                             (Prohibition on Statistical Sampling)

                                              84
       Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 85 of 90




                              (All Plaintiffs against All Defendants)

         251.   Plaintiffs repeat and re-allege the previous factual and jurisdictional

allegations in this complaint.

         252.   The Census Act states, “Except for the determination of population for

purposes of apportionment of Representatives in Congress among the several States, the

Secretary shall, if he considers it feasible, authorize the use of the statistical method

known as ‘sampling’ in carrying out the provisions of this title.” 13 U.S.C. §195

(emphasis added).

         253.   Pursuant to federal law, “[a]ny person aggrieved by the use of any

statistical method in violation of the Constitution or any provision of law (other than this

Act), in connection with the 2000 or any later decennial census, to determine the

population for purposes of the apportionment or redistricting of Members in Congress,

may in a civil action obtain declaratory, injunctive, and any other appropriate relief

against the use of such method.” Pub. L. No. 105-119, § 209(b), 111 Stat. 2440, 2481

(1997) (13 U.S.C. § 141 note).

         254.   The Supreme Court has made clear that “there is only one plausible

reading of the amended § 195: It prohibits the use of sampling in calculating the

population for purposes of apportionment.” U.S. House of Representatives, 525 U.S. at

340.

         255.   Specifically, the Supreme Court has found that Section 195 of the Census

Act prohibits the use of statistical sampling for apportionment purposes “[w]hether used

as a ‘supplement’ or as a ‘substitute.’” See U.S. House of Representatives, 525 U.S. at

342; see also Utah, 536 U.S. at 483 (Scalia, J., dissenting) (“[W]e have already decided


                                              85
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 86 of 90




that the extent of the Bureau's reliance on sampling is irrelevant when we held that § 195

prohibits sampling for apportionment purposes regardless of whether it is used as a

"'substitute'" for or "'supplement'" to a traditional enumeration.”).

       256.     The Government has never undertaken an actual enumeration in each state

of “aliens who are not in a lawful immigration status under the Immigration and

Nationality Act.” Trump Memorandum § 2. And the Government is not inquiring as to

citizenship status in the 2020 Census, having been permanently enjoined from doing so.

Accordingly, the only way that the Government could subtract undocumented immigrants

from the enumerated count of the total population in each state would be by some

estimation process that extrapolates characteristics of the population from a sample.

       257.     In all relevant respects, the scope of the modeling that would be required

to fill information gaps in administrative records would constitute statistical “sampling”

and not “imputation.” See Utah, 536 U.S. at 466.

       258.     Therefore, in order to exclude undocumented immigrants from the census,

Defendants will violate the statutory prohibition against use of “the statistical method

known as 'sampling ’” for “purposes of apportionment of Representatives in Congress. 13

U.S.C. § 195.

       259.     Congress has directed that challenges to use to sampling for purposes of

the apportionment should be heard and resolved as soon a possible, including prior to the

actual apportionment of the House of Representatives: “It shall be the duty of a United

States district court hearing an action brought under this section and the Supreme Court

of the United States to advance on the docket and to expedite to the greatest possible




                                              86
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 87 of 90




extent the disposition of any such matter.” Pub. L. No. 105-119, § 209(b), 111 Stat.

2440, 2481 (1997) (13 U.S.C. § 141 note(e)(2)) (emphasis added).

       260.    Defendants’ violations of these provisions will cause Plaintiffs and their

members harm because it will cause New York, California, and Texas, among other

states, to receive at least one fewer seat in the House of Representatives. Because these

states will have at least one less congressional district than they would otherwise, each

congressional district in these states will encompass more total people than they would

otherwise, diluting the vote of residents of these states, such as Plaintiffs’ members. The

loss of a congressional seat will also result in fewer votes for each state in the Electoral

College, reducing the political power of residents of these states. These injuries are

directly traceable to the exclusion of undocumented immigrants as a result of the

Memorandum and its policy.

       261.    Defendants’ violations of these provisions also cause harm to Plaintiffs

and their members because, as explained, some of their members are undocumented

immigrants and live in communities where undocumented immigrants constitute

significant portions of the population; and Plaintiffs provide services to undocumented

immigrants. The use of sampling to effectuate an official policy to exclude

undocumented immigrants from apportionment totals will cause fewer undocumented

immigrants to respond to the census, causing numerous injuries to the communities in

which undocumented immigrants live, including loss of political power and funding.

       262.    There is a substantial likelihood that the requested relief will redress

these injuries. See Dep’t of Commerce, 139 S. Ct. at 2565-66; Utah, 536 U.S. at

464; U.S. House of Representatives, 525 U.S. at 329-34.


                                              87
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 88 of 90




                                REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

       i. Declare that Defendants’ exclusion of undocumented immigrants from (a) the

tabulation of the total population of the states; (b) the calculation and statement of the

whole number of persons in each state; and (c) the calculation and statement of the

apportionment of the House of Representatives among the states, is unauthorized by and

violates the Constitution and laws of the United States;

       ii. Declare that Defendants’ exclusion of undocumented immigrants is ultra vires

and violates 2 U.S.C. § 2a(a) and 13 U.S.C. § 141(a)-(b);

       iii. Preliminarily and permanently enjoin Defendants and all those acting on their

behalf from excluding undocumented immigrants from: (a) the tabulation of total

population by states; (b) the calculation and statement of the whole number of persons in

each state; and (c) the calculation and statement of the apportionment of the House of

Representatives among the states;

       iv. Estop Defendants from excluding undocumented immigrants from: (a) the

tabulation of total population by states; (b) the calculation and statement of the whole

number of persons in each state; and (c) the calculation and statement of the

apportionment of the House of Representatives among the states;

       v. Issue a writ of mandamus compelling the Secretary of Commerce to tabulate

and report the total population of each state under 13 U.S.C § 141(b) based only on the

actual enumeration of the total population as determined by the decennial census,

including undocumented immigrants who live in the United States as their usual

residence;


                                              88
    Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 89 of 90




       vi. Issue a writ of mandamus compelling the President to calculate the whole

number of persons in each state and the apportionment of the House of Representatives

among the states based only on the actual enumeration of the total population as

determined by the decennial census, including undocumented immigrants who live in the

United States as their usual residence;

       vii. Issue a writ of mandamus compelling the President to calculate the

apportionment of the House of Representatives among the states based on the method of

equal proportions prescribed by Congress;

       viii.   Award Plaintiffs their reasonable fees, costs, and expenses, including

attorneys’ fees, pursuant to 28 U.S.C. § 2412; and

       ix. Award any other such additional relief as the Court deems proper.




Dated: August 5, 2020



Respectfully submitted,

 /s/ Dale Ho                                  /s/ John A. Freedman
 Dale E. Ho                                   John A. Freedman
 Davin Rosborough                             R. Stanton Jones**
 Adriel I. Cepeda Derieux                     Daniel F. Jacobson**
 Jonathan Topaz                               Chase Raines**
 Sophia Lin Lakin*                            ARNOLD & PORTER KAYE
 American Civil Liberties Union               SCHOLER LLP
 Foundation                                   601 Massachusetts Ave., N.W.
 125 Broad St.                                Washington, D.C. 20001
 New York, NY 10004                           (202) 942-5000
 (212) 549-2693                               John.Freedman@arnoldporter.com
 dho@aclu.org                                 Stanton.Jones@arnoldporter.com
 drosborough@aclu.org                         Daniel.Jacobson@arnoldporter.com
 acepedaderieux@aclu.org                      Chase.Raines@arnoldporter.com
 jtopaz@aclu.org
 slakin@aclu.org                              /s/ Perry Grossman

                                            89
   Case 1:20-cv-05770-JMF Document 62 Filed 08/06/20 Page 90 of 90




                                          Perry Grossman
/s/ Sarah Brannon* ***                    pgrossman@nyclu.org
Ceridwen Cherry*                          New York Civil Liberties Union
American Civil Liberties Union            Foundation
Foundation                                125 Broad Street
915 15th Street, NW                       New York, NY 10004
Washington, DC 20005-2313                 Phone: (212) 607-3329
(202) 675-2337
sbrannon@aclu.org                         Andre Segura**
ccherry@aclu.org                          Edgar Saldivar**
                                          Thomas Buser-Clancy**
Julia A. Gomez                            ACLU Foundation of Texas, Inc.
Peter Eliasberg*                          P.O. Box 8306
ACLU Foundation of Southern California    Houston, TX 77288
1313 West 8th Street                      Telephone: (713) 942-9146
Los Angeles, CA 90017                     Fax: (713) 942-8966
(213) 977-9500                            asegura@aclutx.org
jgomez@aclusocal.org                      esaldivar@aclutx.org
peliasberg@aclusocal.org                  tbuser-clancy@aclutx.org


* Admitted pro hac vice

** Designates pro hac vice application
forthcoming.

*** Not admitted in the District of
Columbia; practice limited pursuant to
D.C. App. R. 49(c)(3).




                                         90
